Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 1 of 147 PageID #: 161




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF DELAWARE

MANUEL ABT, derivatively on behalf of
WALMART, INC.,
                                           Case No. 21-cv-00172-CFC
                  Plaintiff,

      v.                                   JURY TRIAL DEMANDED

AIDA M. ALVAREZ, JAMES BREYER,
M. MICHELE BURNS, JAMES I. CASH,           Confidential Version
JR., CESAR CONDE, ROGER C.                 Filed February 9, 2021
CORBETT, PAMELA J. CRAIG,
DOUGLAS N. DAFT, MICHAEL T.
DUKE, STEPHEN J. EASTERBROOK,              Public Version
TIMOTHY P. FLYNN, SARAH J. FRIAR,          Filed February 26, 2021
CARLA A. HARRIS, THOMAS W.
HORTON, MARISSA A. MAYER,
C. DOUGLAS McMILLON, GREGORY
B. PENNER, STEVEN S. REINEMUND,
H. LEE SCOTT, ARNE M. SORENSON,
KEVIN Y. SYSTROM, JIM C. WALTON,
S. ROBSON WALTON, STEUART L.
WALTON, CHRISTOPHER J. WILLIAMS
and LINDA WOLF,

                  Defendants,

      -and-

WALMART, INC.,

                  Nominal Defendant.


           VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT
                         [PUBLIC VERSION]
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 2 of 147 PageID #: 162




      Plaintiff Manuel Abt (“Plaintiff”), by and through his undersigned counsel,

brings this Complaint against the defendants named herein derivatively on behalf

of nominal defendant Walmart, Inc. (“Walmart” or the “Company”).

      The allegations in this Complaint are based on Plaintiff’s knowledge as to

himself and upon information and belief, including the investigation of counsel, the

review of publicly available information, and the review of books and records

produced by the Company in response to Plaintiff’s demand made under 8 Del. C.

§ 220 (the “Section 220 Demand”) as to all other matters, all of which books and

records are expressly incorporated by reference into this Complaint. For the

avoidance of doubt, this incorporation by reference does not change the pleading

standard applicable to any motion to dismiss that may be filed in this case.

                        PRELIMINARY STATEMENT

      1.    Walmart’s nearly 5,000 pharmacies nationwide have been dispensing

highly addictive narcotic opioids for over a decade without adequate, legally

required controls in place to prevent these drugs from being diverted for unlawful

purposes.

      2.     The Company’s Board of Directors (the “Board”) was indisputably

placed on notice that its jerry-rigged controls were inadequate no later than 2011,

when the Company entered into a settlement agreement with the Drug Enforcement

Administration (“DEA”), which directed the Company to institute controls and



                                         2
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 3 of 147 PageID #: 163




procedures consistent with its legal obligations under the Comprehensive Drug

Abuse and Prevention Act of 1970, 21 U.S.C. §§ 801 et seq. (the “Controlled

Substances Act” or “CSA”).

      3.




      4.     Unfortunately, this was of no consequence to the Board. As a result,

the Company now faces thousands of lawsuits for its role in fueling the opioid

epidemic that has left a national tragedy in its wake. As such, the Company’s officers

and directors who failed to discharge their fiduciary duties must be held to account

for the damage they caused to the Company and that they caused the Company to

commit upon society.

      5.     The scourge of the opioid epidemic is well documented. Since 1999,

when opioids were first heavily marketed as a “safe” pain management treatment,

the amount of prescription opioids sold to pharmacies, hospitals, and doctors’



                                          3
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 4 of 147 PageID #: 164




offices more than quadrupled. During this time, however, overdose deaths from

opioids increased by a stunning 600 percent. Hundreds of thousands of people have

died from overdosing on opioids. In 2017 alone, overdoses involving opioids killed

more than 47,000 people, and 36% of those deaths involved prescription opioids.

Millions of Americans struggle with opioid addiction every day.

      6.     Despite the government’s efforts to regulate prescription opioids, the

opioid epidemic has continued unabated. Companies like Walmart expanded the

opioid market by increasing the distribution and dispensing of prescription opioid

drugs. The increased volume of opioid distribution led directly to skyrocketing

addiction, overdose, and death. In October 2017, the President of the United States

declared that the opioid “epidemic is a national public health emergency.”

      7.     For over a decade, Walmart’s Board and respective committees have

been asleep at the wheel in the face of the opioid epidemic. Plaintiff brings this

stockholder derivative suit to hold the Board responsible for allowing this to happen.

                         JURISDICTION AND VENUE

      8.     Pursuant to 28 U.S.C. §1331 and section 27 of the Securities Exchange

Act of 1934, as amended (the “Exchange Act”), this Court has subject matter

jurisdiction over Plaintiff’s claims for violations of section 14(a) of the Exchange

Act and SEC Rule 14a-9 promulgated thereunder. This Court has supplemental

jurisdiction over the remaining claims under 28 U.S.C. § 1367.



                                          4
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 5 of 147 PageID #: 165




      9.     This Court has personal jurisdiction over each of the defendants

because Walmart is incorporated in Delaware, which is in this District; and the other

defendants are Walmart’s current or former officers and/or directors. Each of the

defendants has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the Court permissible under traditional notions of fair play and

substantial justice.

      10.    Venue is proper in this Court under 28 U.S.C. § 1391 because Walmart

is incorporated in the State of Delaware, which is in this District.

                                  THE PARTIES

Plaintiff

      11.    Plaintiff is a current Walmart stockholder who has continuously held

shares of Walmart common stock since 2010.

      12.    Plaintiff made his initial demand to inspect the Company’s books and

records in connection with the claims herein on April 9, 2020.

      13.




                                           5
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 6 of 147 PageID #: 166




Nominal Defendant

      14.    Formerly known as Wal-Mart Stores, Inc., nominal defendant Walmart

is a multinational retailer incorporated in Delaware with headquarters in

Bentonville, Arkansas. It is the world’s largest company by revenue and the world’s

largest employer, earning over $514 billion and employing over 2.2 million people

worldwide as of 2019.

      15.    In the United States, Walmart employs almost 1.5 million people and

operates over 5,300 stores including Walmart Supercenters, Walmart Discount

Stores and Sam’s Club warehouse stores. Walmart operates approximately 5,000

pharmacies embedded in its Walmart and Sam’s Club stores. According to Becker’s

Hospital Review, Walmart’s pharmacy business earned $21.2 billion in prescription

dispensing revenue in 2019, making it the fifth-largest pharmacy chain in the United

States by that metric.

      16.    As relevant to this Complaint, at all relevant times the Company’s

governance included an Audit Committee appointed by the Board to assist it in



                                         6
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 7 of 147 PageID #: 167




overseeing the Company’s compliance with its legal and regulatory requirements

(the “Audit Committee”).

Defendants

      17.      Defendant Aida M. Alvarez (“Alvarez”) joined the Board in 2006 and

resigned in 2016. She received the following compensation as a director:

              Fiscal                Stock   All Other
              Year        Fees     Awards Compensation        Total
              2017       $42,324      $0     $20,186         $62,510
              2016       $83,654   $174,979     $0           $258,633
              2015       $79,000   $175,035  $3,787          $257,822
              2014       $94,378   $175,025     $0           $269,404

      18.      Defendant James Breyer (“Breyer”) joined the Board in 2001 and

resigned from the Board in June 2013. He received the following compensation as a

director:

              Fiscal                Stock   All Other
              Year        Fees     Awards Compensation         Total
              2014       $41,236   $175,025     $0            $41,236

      19.      Defendant M. Michele Burns (“Burns”) joined the Board in 2003 and

resigned from the Board in June 2013. She received the following compensation as

a director:

                                      Change in
                                     Nonqualified
                                       Deferred
   Fiscal                    Stock   Compensation   All Other
   Year         Fees        Awards     Earnings   Compensation           Total
   2014        $34,725        $0       $13,907       $2,542             $51,174

                                         7
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 8 of 147 PageID #: 168




      20.    Defendant James I. Cash, Jr. (“Cash”) joined the Board in 2006 and

retired in 2018. He served on the Audit Committee from 2014-2018. He received the

following compensation as a director:

            Fiscal               Stock   All Other
            Year       Fees     Awards Compensation            Total
            2019     $58,077       $0      $935               $59,012
            2018     $176,593   $175,005  $1,701              $353,299
            2017     $169,000   $174,978  $19,937             $363,915
            2016     $160,714   $174,979  $2,027              $337,720
            2015     $151,500   $175,035  $3,486              $330,021
            2014     $169,808   $175,025  $1,092              $345,925

      21.    Defendant Cesar Conde (“Conde”) was appointed to the Board in

February 2019 and is a member of the Audit Committee. Conde is also a director of

PepsiCo and is a Trustee of the Aspen Institute and the Paley Center for Media. He

is a Full Member at the Council on Foreign Relations and a Young Global Leader

for the World Economic Forum. In 2020, he was named Chairman of NBCUniversal

News Group. He has received the following compensation as a director:

            Fiscal               Stock   All Other
            Year      Fees      Awards Compensation            Total
            2020     $89,739    $228,209     $0               $317,948

      22.    Defendant Roger C. Corbett (“Corbett”) joined the Board in 2006 and

retired in 2016. He received the following compensation as a director:

            Fiscal                Stock        All Other
            Year      Fees       Awards      Compensation       Total
            2017     $50,324       $0           $26,164        $76,488


                                         8
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 9 of 147 PageID #: 169




            2016      $99,571   $174,979       $19,001       $293,551
            2015      $91,000   $175,035       $41,300       $307,335
            2014      $84,489   $175,025       $45,332       $304,846

      23.   Defendant Pamela J. Craig (“Craig”) joined the Board in 2006 and

resigned in 2017. She served on the Audit Committee in 2014-2016. She received

the following compensation as a director:

            Fiscal                Stock  All Other
            Year   Fees         Awards Compensation           Total
            2018 $38,077           $0        $0              $38,077
            2017 $139,000       $174,978  $5,069             $319,047
            2016 $128,654       $174,979     $0              $303,633
            2015 $116,500       $175,035     $0              $291,535
            2014 $22,741         $93,936     $0              $116,677

      24.   Defendant Douglas N. Daft (“Daft”) joined the Board in 2005 and

resigned in 2015. He received the following compensation as a director:

                                    Change in
                                   Nonqualified
                                     Deferred
   Fiscal                Stock     Compensation   All Other
   Year      Fees       Awards       Earnings   Compensation   Total
   2016     $32,143        $0        $11,626          $0      $43,769
   2015     $79,000     $175,035     $10,254        $282     $264,571
   2014     $68,489     $175,025     $10,044          $0     $253,558

      25.   Defendant Michael T. Duke (“Duke”) joined the Board in 2008 and

retired in 2016. He was the Company’s President and CEO in 2013. He received the

following compensation as a director:




                                        9
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 10 of 147 PageID #: 170




             Fiscal              Stock   All Other
             Year      Fees     Awards Compensation            Total
             2017     $38,324      $0      $243               $38,567
             2016     $82,250   $174,979  $1,661              $258,890

Duke also received the following compensation as the Company’s President and

CEO:

                                    Non-Equity
  Fiscal                  Stock    Incentive Plan All Other
  Year   Salary          Awards    Compensation Compensation   Total
  2014 $1,366,593          $0        $2,846,793   $490,090   $4,703,476

       26.    Defendant Stephen J. Easterbrook (“Easterbrook”) joined the Board

in 2018 and resigned in 2019. He received the following compensation as a director:

             Fiscal              Stock   All Other
             Year      Fees     Awards Compensation            Total
             2020     $84,487   $175,008     $0               $259,495
             2019     $58,766   $174,970     $0               $233,736

       27.    Defendant Timothy P. Flynn (“Flynn”) joined the Board in 2012. He

has been on the Audit Committee since at least 2014 and has been its Chairman since

at least 2015. Flynn also serves as a member of the board of directors of JPMorgan

Chase & Co., Alcoa Corporation and UnitedHealth Group, Inc. He is a member of

the board of trustees of the University of St. Thomas, St. Paul, Minn. He has

previously served as a member of the board of directors of The Chubb Corporation,

as a trustee of the Financial Accounting Standards Board, a member of the World

Economic Forum’s International Business Council, and a director of the



                                        10
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 11 of 147 PageID #: 171




International Integrated Reporting Council. He received the following compensation

as a director:

            Fiscal                 Stock   All Other
            Year        Fees      Awards Compensation          Total
            2020      $124,946    $175,008   $676             $300,630
            2019      $210,926    $174,970  $1,247            $387,143
            2018      $205,070    $175,005  $1,654            $381,729
            2017      $176,500    $174,978  $32,886           $384,364
            2016      $166,154    $174,979  $1,579            $342,712
            2015      $143,217    $175,035  $4,178            $322,430
            2014      $143,489    $175,025  $2,298            $320,812

      28.    Defendant Sarah J. Friar (“Friar”) joined the Board in February 2018.

She has been a member of the Audit Committee since joining the Board. Friar is also

CEO of Nextdoor, the world’s largest private social network for neighborhoods and

previously served as Chief Financial Officer at Square and as Senior Vice President

of Finance & Strategy at Salesforce. She previously worked at Goldman Sachs and

McKinsey. She received the following compensation as a director:

            Fiscal                 Stock   All Other
            Year   Fees           Awards Compensation          Total
            2020 $118,018         $175,008     $0             $293,026
            2019 $131,575         $230,098     $0             $361,673

      29.        Defendant Carla A. Harris (“Harris”) joined the Board in 2017. She

has served as vice chair of Wealth Management and head of Multicultural Client

Strategy for Morgan Stanley since August 2013 and as managing director and senior

client advisor since June 2012. In August 2013, President Barack Obama appointed


                                          11
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 12 of 147 PageID #: 172




Harris to serve as chair of the National Women’s Business Council. She currently

serves on the boards of several nonprofit organizations, including St. Vincent's

Health Care and the Morgan Stanley Foundation. She received the following

compensation as a director:

            Fiscal               Stock   All Other
                      Fees
            Year                Awards Compensation         Total
            2020     $99,909    $175,008  $1,060           $275,977
            2019     $95,770    $174,970     $0            $270,740
            2018     $52,152    $175,005     $0            $227,157

      30.    Defendant Thomas W. Horton (“Horton”) joined the Board in

November 2014. He has been a member of the Audit Committee since at least 2015.

Horton is a Partner at Global Infrastructure Partners, a global infrastructure

investment firm, and previously served as Senior Advisor at Warburg Pincus LLC.

He was the chairman of American Airlines Group, Inc. and its predecessors from

2011 to 2014. He has been a director of Qualcomm Incorporated since 2008, and a

director of General Electric Company since 2018. He received the following

compensation as a director:

            Fiscal                Stock  All Other
                      Fees
            Year                Awards Compensation         Total
            2020     $157,111   $175,008  $1,027           $333,146
            2019     $193,214   $174,970   $853            $369,037
            2018     $146,593   $175,005   $915            $322,513
            2017     $139,000   $174,978  $3,583           $317,561
            2016     $128,654   $174,979   $411            $304,044
            2015     $15,845     $94,469     $0            $110,314


                                      12
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 13 of 147 PageID #: 173




      31.    Defendant Marissa A. Mayer (“Mayer”) joined the Board in 2012. She

is the co-founder of Lumi Labs, Inc., a technology incubator focused on consumer

internet technologies. From 2012-2017, she was President, CEO and a director of

Yahoo!, Inc. She serves on the boards of the Stanford Children’s Hospital, the San

Francisco Museum of Modern Art, the San Francisco Ballet, and the foundation

board for the Forum of Young Global Leaders at the World Economic Forum. She

received the following compensation as a director:


            Fiscal                Stock   All Other
            Year      Fees       Awards Compensation             Total
            2020     $99,936     $175,008     $0                $274,944
            2019     $95,836     $174,970     $0                $270,806
            2018     $89,985     $175,005  $2,210               $267,200
            2017     $90,000     $174,978  $1,830               $266,808
            2016     $90,000     $174,979     $0                $264,979
            2015     $90,000     $175,035  $3,277               $268,262
            2014     $83,489     $175,025  $5,093               $263,607

      32.    Defendant C. Douglas McMillon (“McMillon”) has served as the

Company’s President and CEO since 2014 and has been a director since 2013. He

is the Chairman of the Executive Committee. He has worked at Walmart for nearly

30 years in a number of capacities and in senior leadership roles in all of Walmart’s

business segments. During his time at the Company as CEO, McMillon has received

the following compensation:




                                         13
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 14 of 147 PageID #: 174




                                                     Change
                                                     Change
                                                   in Pension
                                                   Value and
                                         Non-         Non-
                                        Equity      qualified
                                       Incentive    Deferred
Fiscal                     Stock         Plan        Comp.      All Other
Year        Salary        Awards        Comp.       Earnings     Comp.         Total
2020      $1,276,892    $15,709,953   $3,516,817   $1,191,597   $410,091    $22,105,350
2019      $1,276,892    $15,592,404   $5,088,000   $1,090,984   $569,953    $23,618,233
2018      $1,276,982    $15,692,464   $4,736,750    $611,315    $473,765    $22,791,276
2017      $1,278,989    $15,224,706   $4,851,561    $510,155    $486,732    $22,352,143
2016      $1,263,231    $14,270,786   $3,406,971    $404,755    $463,054    $19,808,797
2015      $1,200,930    $14,597,374   $2,878,272    $322,359    $393,673    $19,392,608
2014       $954,408     $23,011,020   $1,035,019    $338,400    $254,091    $25,592,938

         33.    Defendant Gregory B. Penner (“Penner”) has been a director since

2008 and Chairman of the Board since 2015. Penner is founder and general partner

of Madrone Capital Partners, an investment management firm. Penner is only the

third person to serve as Chairman of the Board, following his father-in-law,

defendant Rob Walton, and the company’s founder, Sam Walton. Penner has

worked at Walmart for over 20 years in a number of senior capacities. He has

received the following compensation as a director:

               Fiscal               Stock   All Other
               Year       Fees     Awards Compensation             Total
               2020     $212,590   $287,468     $0                $500,058
               2019     $203,264   $287,522     $0                $490,786
               2018     $190,036   $275,007     $0                $465,043
               2017     $194,000   $274,976     $0                $468,976


                                           14
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 15 of 147 PageID #: 175




            2016     $155,604   $274,998         $889         $431,491
            2015     $114,000   $175,035          $0          $289,035
            2014     $103,489   $175,025         $231         $257,046

      34.    Defendant Steven S. Reinemund (“Reinemund”) joined the Board in

2010. Reinemund previously worked at PepsiCo for 23 years, including as President

and CEO from 2001-2006, and as Chairman of its board of directors in 2006 and

2007. He received the following compensation as a director:

            Fiscal               Stock   All Other
            Year       Fees     Awards Compensation            Total
            2020     $125,000   $175,008  $2,196              $302,204
            2019     $120,879   $174,970   $783               $296,632
            2018     $112,953   $175,005     $0               $287,958
            2017     $114,000   $174,978   $809               $289,787
            2016     $103,654   $174,979   $405               $279,038
            2015     $99,000    $175,035  $4,077              $278,112
            2014     $79,808    $175,025  $2,213              $257,046

      35.    Defendant H. Lee Scott, Jr. (“Scott”) joined the Board in 1999 and

resigned in 2014. Scott received the following compensation as a director:

            Fiscal               Stock   All Other
            Year      Fees      Awards Compensation            Total
            2015     $32,349       $0        $0               $32,349
            2014     $68,489    $175,025  $1,146              $244,660

      36.    Defendant Arne M. Sorenson (“Sorenson”) joined the Board in 2008

and resigned in June 2013. Sorenson received the following compensation as a

director:




                                        15
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 16 of 147 PageID #: 176




            Fiscal                Stock        All Other
            Year      Fees       Awards      Compensation      Total
            2014     $26,044       $0              $0         $26,044

      37.    Defendant Kevin Y. Systrom (“Systrom”) joined the Board in

September 2014 and retired in 2018. He received the following compensation as a

director:

            Fiscal               Stock   All Other
            Year   Fees         Awards Compensation            Total
            2019 $45,650           $0        $0               $45,650
            2018 $109,964       $175,005     $0               $284,969
            2017 $114,000       $174,978     $0               $288,978
            2016 $101,538       $174,979     $0               $276,517
            2015 $23,723        $121,313     $0               $145,036

      38.    Defendant Jim C. Walton (“Jim Walton”) joined the Board in 2005

and resigned in 2016. He received the following compensation as a director:

            Fiscal               Stock   All Other
            Year      Fees      Awards Compensation            Total
            2017     $42,324       $0     $3,606              $45,930
            2016     $86,250    $174,979  $1,674              $262,903
            2015     $79,000    $175,035   $682               $254,717
            2014     $68,489    $175,025  $3,575              $247,089

      39.    Defendant S. Robson Walton (“Rob Walton”) joined the Board in

1978. Son of Walmart founder Sam Walton, Rob Walton joined the Company in

1969 and served as Chairman of the Board from 1992 to 2015. Prior to becoming

Chairman, he held a variety of senior positions with Walmart, including Senior Vice




                                        16
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 17 of 147 PageID #: 177




President, corporate Secretary, General Counsel, and Vice Chairman. He has

received the following compensation as a director:

            Fiscal               Stock   All Other
            Year   Fees         Awards Compensation            Total
            2020 $100,000       $175,008     $0               $275,008
            2019 $95,879        $174,970  $1,544              $272,393
            2018 $90,000        $175,005     $0               $265,005
            2017 $94,000        $174,978     $0               $268,978
            2016 $90,000        $174,979   $192               $265,171
            2015 $45,000        $162,530     $0               $207,530

      40.    Defendant Steuart L. Walton (“Steuart Walton”) joined the Board in

2016. Grandson of Walmart founder Sam Walton, Steuart Walton is founder and

chairman of RZC Investments, an investment business in Bentonville, Arkansas, the

founder and former chief executive officer of Game Composites, a manufacturer of

carbon fiber aircraft and aircraft parts, and a director of Rapha Racing Limited, a

cycling apparel business. He is a board member of Crystal Bridges Museum of

American Art, Smithsonian National Air and Space Museum, and Leadership for

Education Equity. He received the following compensation as a director:

            Fiscal               Stock         All Other
            Year   Fees         Awards       Compensation      Total
            2020 $120,066       $175,008           $0         $295,074
            2019 $107,556       $174,970           $0         $282,526
            2018 $89,985        $175,005           $0         $264,990
            2017 $51,923        $174,978           $0         $226,901




                                        17
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 18 of 147 PageID #: 178




      41.    Defendant Christopher J. Williams (“Williams”) joined the Board in

2004 and resigned in 2014. He served as Chair of the Audit Committee in 2014 and

received the following compensation as a director:

            Fiscal               Stock   All Other
            Year   Fees         Awards Compensation           Total
            2015 $53,602           $0     $4,470             $58,072
            2014 $208,489       $175,025  $1,307             $384,821

      42.    Defendant Linda Wolf (“Wolf”) joined the Board in 2005 and resigned

in 2017. She received the following compensation as a director:

            Fiscal               Stock   All Other
                      Fees
            Year                Awards Compensation           Total
            2018     $48,654       $0      $167              $48,821
            2017     $119,000   $174,978  $21,148            $315,126
            2016     $115,000   $174,979     $0              $289,979
            2015     $119,000   $175,035  $1,863             $295,898
            2014     $108,489   $175,025   $837              $284,351

      43.    Defendants Conde, Flynn, Friar, Harris, Horton, Mayer, McMillon,

Penner, Reinemund, Rob Walton, and Steuart Walton are collectively referred to as

the “Current Director Defendants.”

      44.    Defendants Cash, Conde, Craig, Flynn, Friar, Horton, and Williams are

sometimes collectively referred to as the “Audit Committee Defendants.”

      45.    Altogether, the Current Director Defendants plus defendants Alvarez,

Breyer, Burns, Cash, Corbett, Craig, Daft, Duke, Easterbrook, Scott, Systrom,




                                        18
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 19 of 147 PageID #: 179




Sorenson, Jim Walton, Williams, and Wolf are collectively referred to as the

“Individual Defendants.”

                  DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

      46.    As current or former directors of the Company, each of the Individual

Defendants owes Walmart and its stockholders fiduciary obligations of trust,

loyalty, good faith, and due care, and must use his or her utmost ability to control

and manage Walmart in a fair, just, honest, and equitable manner. The Individual

Defendants must act in furtherance of the best interests of Walmart and not in

furtherance of their personal interest or benefit.

      47.    To discharge their duties, the Individual Defendants must exercise

reasonable and prudent supervision over the management, policies, practices, and

controls of the financial affairs of the Company. This includes:

             a.     ensuring that the Company operates in a diligent, honest, and

prudent manner in compliance with all laws, rules, and regulations;

             b.     ensuring that the Company complies with its legal obligations

and requirements and refrains from engaging in unlawful or deceptive conduct;

             c.     conducting the affairs of the Company in an efficient, business-

like manner in compliance with all applicable laws, rules, and regulations to




                                          19
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 20 of 147 PageID #: 180




maximize performance of its business, avoid wasting the Company’s assets, and

maximize the value of the Company’s stock; and

               d.    remaining informed of how the Company conducts its operations

and, upon receipt of notice or information of imprudent or unsound conditions or

practices, making reasonable inquiry and taking steps to correct such conditions or

practices and make such disclosures as necessary to comply with applicable laws.

Additional Duties Under Walmart’s Code of Ethics

        48.    Walmart holds its fiduciaries to a specific code of conduct beyond the

requirements of law. The Company has adopted a Global Statement of Ethics (the

“Code of Ethics”). As defendant McMillon states in the introduction to the Code of

Ethics:

               Regardless of where each of us works in our global company,
               this Statement of Ethics is the guide to exemplifying integrity as
               a Walmart associate. It’s a daily resource for making honest, fair
               and objective decisions while operating in compliance with all
               laws and our policies. This Statement of Ethics applies to me, the
               board of directors and all associates at every level of our
               organization. … We believe in everyday low costs and everyday
               low prices, but only if accomplished through our everyday
               integrity.

        49.    The Code of Ethics expressly states that it applies to each of the

Individual Defendants as members of the Board: 1

               Our Statement of Ethics applies to all associates at all levels of
               the organization worldwide and all members of the board of

1
    Emphasis is added to all quotations in this Complaint unless otherwise indicated.

                                           20
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 21 of 147 PageID #: 181




            directors of Wal-Mart Stores, Inc. It also applies to all
            associates and directors of Walmart-controlled subsidiaries.

      50.   The Code of Ethics imposes specific duties on Walmart associates,

which includes the Individual Defendants:

            Associate Responsibilities

            Every Walmart associate has responsibility to:

               • Follow the law at all times. If you see any associate
                 violating the law, or if you’re asked to do something you
                 believe may violate the law, discuss it immediately with
                 your manager or Global Ethics.

                  …

               • Learn the policies that apply to your job. No one
                 expects you to memorize every policy, but it’s good to
                 have a basic understanding of the issues covered by each
                 policy.

                  …

               • Immediately raise any concern you or others may have
                 about possible requests or acts that may be a violation
                 of this Statement of Ethics or a Walmart policy.

                  …

               • Raise any ethics concerns … by contacting Global
                 Ethics[.]
      51.   The Code of Ethics imposes additional specific duties on the Individual

Defendants as “management associates:”

            Additional Responsibilities for Management



                                         21
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 22 of 147 PageID #: 182




             All management associates are responsible for creating an
             environment that encourages compliance with our Statement of
             Ethics. Supervision of responsible business practices is as
             important as supervision of performance.

             …

                 • If there is a conflict between our ethics and business
                   objectives, ensure our ethics always come first[.]

      52.    The Code of Ethics imposes additional specific duties bearing on health

and safety, which presumably encompasses the distribution and dispensing of highly

addictive narcotic opioids:

             Health & Safety

             Walmart is also committed to protecting the health and safety of
             our associates, members, customers and communities because
             we care for one another’s well-being. Conducting our business
             in compliance with all health and safety laws is crucial to
             protecting each other from harm. As associates of Walmart, we
             must always comply with all relevant health and safety laws and
             policies and never ignore a potential health and safety concern.

Additional Duties under the Corporate Governance Guidelines

      53.    The Company also has Corporate Governance Guidelines setting forth

additional duties of the Individual Defendants as members of the Board. The

Corporate Governance Guidelines provide, in relevant part:

             The following Corporate Governance Guidelines have been
             adopted by the [Board] to assist the Board in the exercise of its
             responsibilities to our shareholders and the Company. These
             Guidelines should be interpreted in the context of all applicable
             laws and the Company’s Restated Certificate of Incorporation,
             Amended and Restated Bylaws and other corporate governance

                                        22
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 23 of 147 PageID #: 183




           documents. Therefore, these Guidelines are intended to serve as
           a flexible framework within which the Board may conduct its
           business and not as a set of legally binding obligations. The
           Board may, in its discretion, deviate from these Guidelines from
           time to time as the Board deems appropriate or as required by
           applicable laws and regulations.

                                            ***

           1.    Director Responsibilities
           The basic responsibility of the directors is to exercise their
           business judgment to act in what they reasonably believe to be in
           the best interests of the shareholders and the Company, and to
           perform their duties of care and loyalty….

           The specific duties and responsibilities of the Board will include,
           among other things, overseeing the management of the business
           and affairs of the Company…. [O]verseeing the Company’s
           policies with respect to compliance with applicable laws and
           regulations and adopting policies of corporate conduct designed
           to assure compliance with applicable laws and regulations and to
           assure maintenance of necessary accounting, financial, and other
           controls[.]

           …

           The Company shall engage in an agenda review process for each
           Board meeting, which shall include the Chairperson, the Lead
           Independent Director, and the chairperson of each Board
           committee. At the conclusion of this agenda review process, the
           Chairperson of the Board and the Lead Independent Director
           shall jointly approve the agenda for each Board meeting. At the
           beginning of the year, the Chairperson of the Board and the Lead
           Independent Director will establish a schedule of agenda subjects
           to be discussed during the year (to the degree this can be
           foreseen). Each director is free to suggest the inclusion of items
           on the agenda. Each director is free to raise at any Board meeting
           subjects that are not on the agenda for that meeting. The Board
           will review the Company’s long-term strategic plans and the


                                       23
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 24 of 147 PageID #: 184




            principal issues that the Company will face in the future during
            at least one Board meeting each year.

                                            ***

            6.    Annual Performance Evaluation
            The Board and the committees will conduct annual self-
            evaluations to determine whether they are functioning
            effectively. The Nominating and Governance Committee will
            receive comments from all directors and report annually to the
            Board with an assessment of the Board’s performance, as well as
            the performance of the committees. This will be discussed with
            the full Board following completion of the assessment. The
            assessment will focus on the Board’s and each committee’s
            contribution to the Company and specifically focus on areas in
            which the Board and each committee believe improvement could
            occur.

Additional Duties of the Audit Committee Defendants

      54.   The Audit Committee Defendants also owe Walmart specific

additional duties under the Audit Committee charter (the “Audit Charter”):

            Purpose

            The Audit Committee is appointed by the [Board] to: (1) assist
            the Board in the oversight and monitoring of… the compliance
            by the Company with legal and regulatory requirements[.]

            …

            Committee Authority and Responsibilities

            The basic responsibility of the members of the Audit Committee
            is to exercise their business judgment to act in what they
            reasonably believe to be in the best interests of the Company and
            its shareholders….



                                       24
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 25 of 147 PageID #: 185




             …

             The Audit Committee shall oversee the integrity of the… internal
             controls of the Company, … oversee management’s
             development of, and adherence to, a sound system of internal
             controls…. It is the responsibility of… management of the
             Company, under the oversight of the Audit Committee and the
             Board, to assure compliance by the Company with applicable
             legal and regulatory requirements[.]

             …

             Ethics and Compliance Oversight Responsibilities

             …

             29. Discuss with management… and advise the Board with
             respect to, the Company’s policies, processes and procedures
             regarding compliance with applicable laws and regulations and
             the Statement of Ethics, and instances of non-compliance
             therewith.
Breaches of Duties

      26.    The Individual Defendants knowingly and culpably violated their

obligations as members of the Board. As set forth in greater detail below, the

Individual Defendants’ actions and conscious failures to act resulted in the Company

systematically filling facially suspicious opioid orders and failing to report

suspicious orders as required by the laws governing controlled substances.

      27.    The Individual Defendants breached their duty of loyalty and good

faith by causing, allowing their fellow Individual Defendants to cause, or failing to




                                         25
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 26 of 147 PageID #: 186




prevent their fellow Individual Defendants from causing, the Company to engage in

the improper practices that caused substantial damage to the Company.

      28.    As members of the Board, the Individual Defendants exercised control

over the wrongful acts complained of herein and failed to prevent their fellow

Individual Defendants from committing such wrongful acts, which have caused the

Company substantial damage.

      29.    As members of the Audit Committee, the Audit Committee Defendants

failed to properly oversee the Company’s compliance with legal requirements and

the Company’s own policies.

       THE REGULATORY FRAMEWORK GOVERNING OPIOIDS

Congress Enacts the CSA to Address Drug Abuse in the United States
      30.    Enacted in 1970, the Controlled Substances Act created a category of

drugs, known as “controlled substances,” that are subject to strict federal monitoring

and regulation based on their potential for abuse. The CSA recognized that while

“[m]any of the drugs included within this title have a useful and legitimate medical

purpose and are necessary to maintain the health and general welfare of the

American public[,]” the illicit traffic and use of controlled substances has “a

substantial and detrimental effect on the health and general welfare of the American

people.”




                                         26
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 27 of 147 PageID #: 187




      31.    Accordingly, the CSA sought to promote public health by making

medication available to patients while also protecting public safety by curbing illicit

diversion. As described in Section 309 of the Uniform Controlled Substances Act,

“diversion” means “the transfer of a controlled substance from a lawful to an

unlawful channel of distribution or use.” The diversion of pharmaceutical controlled

substances can occur in a number of ways, including, but not limited to prescriptions

written for other than a legitimate medical purpose; pharmaceutical controlled

substances stolen by pharmacy personnel; and pharmacists not exercising their

coordinating responsibility to ensure that prescriptions are valid.

      32.    The CSA seeks to prevent the diversion of controlled substances into

illicit markets by establishing a closed regulation and monitoring system, under

which it is unlawful to distribute, dispense, or possess any controlled substance

except in a manner authorized by law. See 21 U.S.C. § 823(b), (e); 28 C.F.R. § 0.100.

The CSA and its implementing regulations govern every step in the handling of

certain drugs, from their production in a manufacturing facility, to their distribution

from a warehouse, and from their prescription by a doctor to their being dispensed

by a pharmacy filling the prescription.

      33.    Thus, each part of the supply chain – including manufacturers,

distributors, prescribers, and pharmacies – must register with the DEA and comply




                                          27
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 28 of 147 PageID #: 188




with the CSA and its implementing regulations. See 21 U.S.C. §§ 822(a)(2) and

823(f).

      34.    Entities who register with DEA (known as “registrants”) agree to

comply with the CSA and its implementing regulations, and may manufacture,

distribute, prescribe, or dispense controlled substances only to the extent authorized

by their registration and the law. See 21 U.S.C. §§ 822(a)–(b), 823(f).

      35.    Walmart, which operated extensively as both a pharmacy and a

distributor, was a registrant under the CSA and thus undertook significant CSA

obligations. See 21 C.F.R. §1300.02(b).

Pharmacies Must Abide by the CSA to Receive and Dispense Controlled
Substances

      36.    “Dispensing” means delivering a controlled substance to an end user

pursuant to a physician’s prescription. See 21 U.S.C. § 802(10); 21 C.F.R. §§

1300.01, 1306.03(a). Dispensing is ordinarily the last step in the closed distribution

system. Walmart operates pharmacies that “dispense” controlled substances.

      37.    The CSA designates pharmacies as “practitioners” that are permitted to

handle controlled substances if they adhere to the course of “professional practice.”

See 21 U.S.C. § 802(21).

      38.    Pharmacies that wish to dispense controlled substances are required

under the CSA to register with the Attorney General. See 21 U.S.C. § 823(f) (“The

Attorney General shall register … pharmacies, as distinguished from pharmacists


                                          28
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 29 of 147 PageID #: 189




… to dispense … controlled substances….”). The Attorney General has delegated

this authority to the DEA. See 28 C.F.R. § 0.100; 21 C.F.R. § 1300.01.

      39.    The DEA reviews applications for registration (and renewals of

registration) by pharmacies and, where necessary, pursues revocations of

registrations. In deciding whether to issue or deny a registration for a pharmacy, the

DEA considers various factors, including whether the applicant for registration has

complied with the laws relating to controlled substances and its other conduct related

to public health and safety. See 21 U.S.C. § 823(f).

Pharmacies May Only Dispense Controlled Substances if the Prescription
Meets Standards

      40.    In general, the CSA prohibits pharmacies from dispensing most

controlled substances without a “prescription issued by a practitioner.” See 21

U.S.C. §§ 829(a), (b); 842(a)(1).

      41.    The Attorney General has promulgated rules for when prescriptions

may be filled pursuant to a prescription in accordance with 21 U.S.C. § 829. See 21

C.F.R. § 1306.01

      42.    Part 1306 sets forth three rules that pharmacies must follow when

dispensing controlled substances. For each prescription, the pharmacist must (i)

determine that the prescription was issued by a medical practitioner in the usual

course of his or her professional practice, (ii) determine that the prescription is for a




                                           29
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 30 of 147 PageID #: 190




legitimate medical purpose, and (iii) in filling the prescription, adhere to the usual

course of his or her own professional pharmacy practice.

      43.    Walmart was required to adhere to these three requirements in its role

as a pharmacy dispensing controlled substances.

      44.    In evaluating the validity of a controlled-substance prescription,

pharmacists cannot rely exclusively on the fact that it was issued by a medical

practitioner. Rather, to assess a prescription’s validity, a pharmacist must consider

any signs that a prescription may be invalid or that the controlled substances may be

abused or misused.

      45.    Pharmacists call these signs of invalidity “red flags.” Red flags may

arise based on the prescriber who issued the prescription (e.g., where a prescriber

issues many more prescriptions of opioids for higher quantities than do comparable

prescribers), the prescription itself (e.g., where the combination of drugs prescribed

is frequently sought by individuals known to abuse or misuse prescription drugs for

nonmedical purposes), or the individual presenting the prescription (e.g., where a

patient repeatedly seeks early refills).

      46.    One of the key professional responsibilities of a pharmacist, when

presented with a prescription for controlled substances, is to identify and resolve any

“red flags” before filling the prescription. This responsibility is ingrained in the




                                           30
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 31 of 147 PageID #: 191




training of pharmacists, by pharmacists at professional conferences, and in training

materials prepared by pharmacy boards.

        47.   This responsibility also has been recognized as an important safeguard

against the abuse of controlled substances. For example, in 2014, the National

Association of Boards of Pharmacy released a video called “Red Flags,” which

observed that “by recognizing red flags to help establish the validity of a

prescription, the pharmacist becomes the last line of defense in preventing misuse.”

The video states, “problem prescriptions can often be identified by using common

sense, practicing good pharmacy, and looking for red flags that suggest the

prescription may not be legitimate.”

        48.   When a pharmacist identifies red flags but is able to resolve them, the

pharmacist has an additional professional responsibility: to document the resolution

of the red flags. In other words, pharmacists were trained that, when presented with

a controlled-substance prescription bearing a significant red flag, they needed – as

part of the usual course of professional pharmacy practice – to investigate and either

(i) resolve the red flag before dispensing and document the resolution, or (ii) refuse

to fill the prescription. The documentation ensures that the information about the red

flag and its resolution is available for future reference, and the absence of

documentation can indicate that the pharmacist did not successfully resolve the red

flag.



                                         31
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 32 of 147 PageID #: 192




      49.    Failure to fulfill this responsibility is a violation of 21 C.F.R. § 1306.06,

which requires that a pharmacist’s conduct, when filling controlled-substance

prescriptions, must adhere to the usual course of the pharmacist’s professional

practice.

Violations Subject the Pharmacy to Civil Penalties and Other Sanctions

      50.    The CSA makes it unlawful “for any person … subject to the

requirements of Part C [21 U.S.C. §§ 821-32] to distribute or dispense a controlled

substance in violation of section 829.” 21 U.S.C. § 842(a)(1). A person dispensing

controlled substances not in compliance with any of the three requirements

identified above violates 21 U.S.C. § 829 and thus 21 U.SC. § 842(a)(1).

      51.    When a corporation’s agents or employees violate the rules for

dispensing controlled substances, the corporate entity may be held liable for the civil

penalty. Corporations must comply with the CSA when they engage in activities

covered by the CSA or its implementing regulations, such as operating a pharmacy

that dispenses controlled substances. See 21 U.S.C. §§ 822(b), 823(f). While the

CSA, in 21 U.S.C. § 842(a)(1) and (c)(1), makes a “person” liable for civil penalties,

a corporate entity may be the “person” that fills prescriptions through its agents, as

the CSA’s regulations expressly define “person” to include corporations. See 21

C.F.R. §§ 1300.01, 1306.02.




                                           32
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 33 of 147 PageID #: 193




      52.    The CSA also authorizes the Attorney General to seek “appropriate

declaratory and injunctive relief relating to violations of … section 842 … of this

title,” 21 U.S.C. § 843(f)(1), and permits the Court to issue an order “tailored to

restrain violations of … section 842 of this title.” 21 U.S.C. § 843(f)(3).

Distributors Must Abide by Legal Obligations When Receiving Controlled
Substance Orders from Pharmacies
      53.    The CSA defines a “distributor” as a person or an entity that delivers

(other than by administering or dispensing) a controlled substance. The CSA defines

“delivery” as the “actual, constructive, or attempted transfer of a controlled

substance….” See 21 U.S.C. §§ 802(8), (11).

      54.    Many pharmacies obtain controlled substances from independent

distributors. Walmart, however, acted as its own distributor from 2000 until 2018,

operating at least six distribution centers in the United States to fulfill orders for its

5,000 pharmacies nationwide. Between 2012 and 2018, Walmart was the largest

self-distributor in the United States – in terms of both dosage units and grams – for

opioids including oxycodone, hydromorphone, and hydrocodone.

      55.    Distributors of controlled substances are required by the CSA to

register with the DEA and to maintain effective controls against the diversion of

controlled substances for illegitimate uses. See 21 U.S.C. § 823(b)(1) (requiring the

Attorney General, in registering a distributor, to consider whether the distributor has

shown “maintenance of effective control against diversion of particular controlled


                                           33
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 34 of 147 PageID #: 194




substances into other than legitimate medical, scientific, and industrial channels.”).

The Attorney General has delegated this authority to the DEA. See 28 C.F.R. §

0.100; 21 C.F.R. § 1300.01. As a distributor in this closed system, Walmart is

required by the CSA to register with the DEA. See 21 U.S.C. § 823(b), (e); 28 C.F.R.

§ 0.100.

      56.    The DEA is charged with administrating the CSA and observing

Walmart’s facilities to ensure that the Company’s operations are “consistent with

the public interest.” 21 U.S.C. § 824(a)(4); 28 C.F.R. § 0.100; 21 C.F.R. § 1301.71.

In evaluating whether the Company’s operations satisfy its legal obligations to serve

the “public interests,” the DEA considers: (i) whether Walmart has maintained

“effective control[s] against diversion of particular controlled substances into other

than legitimate medical, scientific, and industrial channels”; (ii) whether Walmart

has complied with applicable state and local laws; (iii) whether Walmart has

previously been convicted under federal or state laws for a crime related to the sale

of controlled substances; (iv) Walmart’s past experience with controlled substances;

and (v) “such other factors as may be relevant to and consistent with the public

health and safety.” 21 U.S.C. § 823(b), (e). The DEA is “not required to make

findings as to all of the[se] factors,” and “may give each factor the weight he deems

appropriate.” If Walmart’s operations fail to meet the public-interest standard, the

DEA may suspend or even permanently revoke the Company’s registration. See 21



                                         34
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 35 of 147 PageID #: 195




U.S.C. § 824(a)(4). Under the CSA, the DEA is also authorized to immediately

suspend any DEA registration, and keep that registration suspended during the

pendency of administrative revocation proceedings, where it finds that there is an

“imminent danger to the public health or safety.” 21 U.S.C. § 824(d) (2012); 21

C.F.R. § 1301.36(e) (2017). Prior to 2016, “imminent danger” was undefined, but

the DEA routinely identified “imminent dangers” where a registrant failed to put in

place sufficient controlled substances diversion prevention systems.

      57.    The CSA requires Walmart to put in place “effective control[s] against

the diversion” of controlled substances. 21 C.F.R. § 1301.71(a). Thus, the DEA

demands that Walmart “design and operate a system” to identify “suspicious orders

of controlled substances” and report those orders to the DEA. 21 C.F.R. §

1301.74(b). “Suspicious orders” are defined by the DEA as “orders of unusual size,

orders deviating substantially from a normal pattern, and orders of unusual

frequency.” 21 C.F.R. § 1301.74(b). Courts have interpreted Section 1301.74(b) to

be an illustrative rather than an exclusive list of examples of suspicious orders, and

thus, distributors like Walmart must use their independent judgment to identify

unusual orders.

      58.    Should Walmart fail to live up to its obligations under the CSA, the

DEA may impose a civil penalty of up to $10,000 for each violation of the reporting

requirement. See 21 C.F.R. § 842(c)(1)(B).



                                         35
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 36 of 147 PageID #: 196




       59.    The Company’s obligation to report “suspicious orders” is not onerous.

It merely requires that Walmart provide basic information about certain orders to

the DEA, so that DEA “investigators in the field” can aggregate reports from every

point along the legally regulated supply chain and use the information to ferret out

“potential illegal activity.”

The Rise of Prescription Opioids

       60.    Prescription opioids are powerful drugs to treat pain that are derived

from the opium poppy plant. While often very effective, prescription opioids are

also very addictive. Most patients receiving more than a few weeks of opioid therapy

will experience prolonged withdrawal symptoms. Patients often develop a tolerance

to opioids and require ever-higher doses in order to obtain the same relief, increasing

the risks of withdrawal, addiction, and overdose. Because they are so susceptible to

addiction and abuse, opioids are categorized as “Schedule II Controlled

Substances.” The DEA website explains that Schedule II drugs have “a high

potential for abuse, with use potentially leading to severe psychological or physical

dependence. These drugs are also considered dangerous.”

       61.    Because of these dangers, doctors have historically prescribed opioids

only for short-term acute pain – where brief use limited the need for escalating doses

and the risk of addiction was minimal – and for terminal illnesses and end-of-life

care. These narrow uses meant that the market for prescription opioids was



                                          36
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 37 of 147 PageID #: 197




historically limited and only marginally profitable. This is not the case today. Today,

opioids are the most prescribed class of drugs in the United States.

      62.    The roots of the opioid epidemic date back to the mid-1990s when

opioid manufacturers, such as Purdue Pharma, Johnson & Johnson, Teva

Pharmaceutical Industries and others set out to enlarge the narrow opioid patient

profile by reversing the traditional understanding of opioid use and creating a false

narrative that they were relatively benign forms of pain relief akin to over-the-

counter remedies.

      63.    To convince doctors to prescribe more opioids in lieu of traditional pain

relivers, opioid manufacturers executed massive, concerted, and unprecedented

marketing campaigns that falsely minimized the risks and exaggerated the benefits

of long-term opioid use to treat a wide range of conditions. Among other things,

opioid manufacturers: (i) deceptively promised that long-term opioid use would

improve patients’ function and quality of life; (ii) trivialized or obscured the serious

risks and adverse outcomes, including the risk of addiction, overdose, and death,

associated with opioid use; (iii) overstated the effectiveness of opioids compared

with other treatments; and (iv) mischaracterized the difficulty of withdrawal from

opioids and the prevalence of withdrawal symptoms. Opioid manufacturers also

deceptively marketed opioids for indications and benefits that were outside of the

drugs’ FDA-approved purposes, an unlawful practice called “off-label marketing.”



                                          37
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 38 of 147 PageID #: 198




Indeed, opioids became ubiquitous–even treating sore muscles from exercising,

tenderness after a routine dental cleaning, or a stiff neck from sleeping in an

awkward position.

      64.    The opioid manufacturers’ marketing and promotional efforts included,

among other things, disseminating favorable “educational” materials, advertising in

print and online, sponsoring continuing medical education courses, and hiring “key

opinion leaders” to act as consultants, lecturers, and influencers. These efforts were

meant to increase the market for opioids by changing doctors’ behavior so that they

would prescribe opioids for chronic non-cancer pain.

      65.    The opioid manufacturers’ deceptive marketing schemes were

overwhelmingly successful, resulting in a dramatic shift in the public and medical

opinion about the use of opioids. Between 2000 and 2011, sales of prescription

opioids in the U.S. quadrupled. In 2012, healthcare providers wrote 259 million

prescriptions for opioid painkillers – enough to medicate every adult in America

around the clock for one month. Opioids, once a niche drug, became the most

prescribed class of drugs in the United States.

A Public Health Emergency

      66.    It should have been obvious that opioids were being overprescribed.

Over the past two decades, opioid overdoses resulting from over-prescription have

killed more than 200,000 people. Millions of Americans continue to suffer daily



                                         38
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 39 of 147 PageID #: 199




from opioid addiction. As a result, in part, of the proliferation of opioid

pharmaceuticals between the late 1990s and the present, the life expectancy for

Americans has decreased for the first time in recorded history. Drug overdoses are

now the leading cause of death for Americans under fifty years old.

          67.   In May 2010, the Obama administration released its inaugural National

Drug Control Strategy, which stated that “[p]rescription drug abuse is the Nation’s

fastest-growing drug problem,” and recognized that “opiate overdoses, once almost

always due to heroin use, are now increasingly due to abuse of prescription

painkillers.” In July 2016, Congress passed, and President Obama signed, the

Comprehensive Addiction and Recovery Act of 2016, which authorized $181

million in additional annual funding for initiatives aimed at addressing the opioid

crisis.

          68.   In October 2017, the Trump Administration declared the American

opioid epidemic a public health emergency. According to the New York Times,

“[p]ublic health officials have called the current opioid epidemic the worst drug

crisis in American history.”




                                           39
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 40 of 147 PageID #: 200




       WALMART’S PHARMACY BUSINESS VIOLATED THE CSA

      69.    Walmart has violated the CSA’s dispensing rules on a sweeping

national scale for years, filling enormous numbers of invalid controlled-substance

prescriptions.

      70.    Walmart knew that many controlled-substance prescriptions it filled

were not issued for a legitimate medical purpose or were not issued in the usual

course of professional medical practice, or both.

      71.    First, Walmart often filled prescriptions written by prescribers that its

own pharmacists already had identified as problematic – or even “pill-mill” –

prescribers. Pharmacists reported these pill-mill prescribers through “refusal-to-fill”

forms and other direct communications that they submitted to Walmart’s

compliance unit, which operated from the Company’s headquarters in Bentonville,

Arkansas and oversaw nationwide dispensing operations.

      72.    Second, certain prescriptions presented obvious red flags relating to the

amount, dose, or combination of drugs prescribed, or the prescribing patterns. These

prescriptions were so dangerous, and so indicative of prescription drug abuse or

other diversion, that Walmart pharmacists knew the prescriptions had a very high

probability of invalidity.

      73.    Third, numerous times when one Walmart pharmacist would refuse to

fill a prescription due to unresolved red flags, another – presented with the same or



                                          40
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 41 of 147 PageID #: 201




similar red flags – would fill the prescription (or a similar one) for the same patient.

      74.    From this red-flag information, which Walmart collected and compiled,

Walmart’s compliance unit learned that Walmart was routinely presented with

prescriptions that were not issued for a legitimate medical purpose and/or that were

written by prescribers not acting in the usual course of their professional practice.

By filling those prescriptions anyway, Walmart violated one or both requirements

of 21 C.F.R. § 1306.04(a).

      75.    Walmart also violated 21 C.F.R. § 1306.06 because, by filling countless

controlled-substance prescriptions despite obvious red flags, Walmart pharmacists

failed to comply with their own professional pharmacy practice standards.

      76.    These widespread dispensing violations were the inevitable result of

Walmart’s failure to take seriously its duty to comply with the CSA. Walmart instead

pressured its pharmacists to fill prescriptions as quickly as possible, leaving them

little time to determine whether prescriptions were valid; kept from its pharmacists

the red-flag information it compiled; and deprived its pharmacists of the tools and

support they needed to comply with their dispensing obligations.

Walmart Strong-Armed Pharmacists to Fill Prescriptions Too Quickly

      77.    Retailers like Walmart operate pharmacies primarily to draw customers

into their stores with the expectation that those customers will buy other, non-

pharmacy goods. For example, Walmart observed in its fiscal year 2017 annual



                                          41
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 42 of 147 PageID #: 202




report that risks to its pharmacy business could “result in the loss of cross-store

or -club selling opportunities and, in turn, adversely affect our overall net sales, other

results of operations, cash flows and liquidity.” In another example, Sam’s Club at

times offered drastic discounts on opioids that helped drive customer traffic to its

stores.

      78.    To retain customers, Walmart managers repeatedly told pharmacists to

fill prescriptions as quickly as possible. For example, a December 17, 2014 email to

certain pharmacists stated that “shorter wait times keep patients in store.” Other

emails urged that if prescriptions were not filled quickly, customers would shop

elsewhere.

      79.    Even though Walmart pharmacists had legal requirements to satisfy

before they could fill controlled-substance prescriptions, Walmart managers told

pharmacists to “[h]ustle to the customer, hustle from station to station” because

filling prescriptions “is a battle of seconds.”

      80.    Managers sent the pharmacists data showing the previous day’s

prescription volumes and wait times, and the managers used this data to create

competition among pharmacies. Managers ranked stores for the volumes of

prescriptions filled and congratulated pharmacists when the pharmacy dispensed

high volumes.

      81.    In various emails, Walmart Health and Wellness Directors set a goal



                                           42
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 43 of 147 PageID #: 203




for pharmacists to fill prescriptions in less than 20 minutes—a goal that they later

shortened to less than 15 minutes. When pharmacists pointed out the steps required

to fill prescriptions, the directors stated that pharmacists still should complete all the

necessary procedures in 15 minutes or less.

      82.    As early as 2013, Walmart also adopted plans for pharmacies, called

Pharmacy Facility Management Incentive Plans, that used the number of

prescriptions filled by a pharmacy employee’s store as a factor in determining

whether the pharmacy employee was entitled to monetary incentive awards.

      83.    Walmart conducted surveys of many of its pharmacy employees in June

2012, July 2014, and October 2014. A substantial number of pharmacy employees

reported that their pharmacy lacked sufficient staff to handle the workload. For

example, in June 2012, only 59% of the employees reported having sufficient staff

to handle the workload. By October 2014, only 43% reported having sufficient staff.

In both the June 2012 and October 2014 surveys, a substantial proportion of

pharmacy employees reported that they felt rushed with processing prescriptions.

Many pharmacy employees responded to the surveys with specific written pleas for

more staffing and more time to carry out their duties in filling prescriptions. These

survey results and the comments were compiled and reviewed at Walmart’s Health

and Wellness Division.




                                           43
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 44 of 147 PageID #: 204




Walmart Recognizes its Obligation to Comply with the CSA

      84.    Walmart’s pharmacy operations were part of the Company’s Health

and Wellness Division. The Health and Wellness Division included a compliance

team, located at Walmart’s headquarters in Bentonville, Arkansas, that was

responsible for ensuring that pharmacy operations complied with all relevant federal

and state laws. This compliance unit included managers who fielded questions about

legal compliance from Walmart’s agents in the field, including pharmacists and

distribution center staff.

      85.    Walmart’s pharmacy compliance policies were maintained in a

Pharmacy Operations Manual (“POM”), which served as a central resource for its

pharmacies at both Walmart and Sam’s Club stores. In these policies, Walmart

acknowledged that it had to comply with important legal requirements when

dispensing controlled substances.

      86.    In March 2009, Walmart added to its POM a policy (“POM 1311”)

called “Practitioner/Patient Relationship.” POM 1311 provided a non-exhaustive list

of factors indicating when a proper prescriber-patient relationship may not exist. For

example, these factors included prescriptions for large quantities of certain

medications or prescriptions with markings suggesting the prescription had been

rejected by another pharmacy.

      87.    Walmart created an amendment to POM 1311 in or about March 2011



                                         44
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 45 of 147 PageID #: 205




(“POM 1311 (2011)”), which remained in effect at least through January 2014.

POM 1311 (2011) added two more red flags: prescriptions written by an out-of-state

prescriber and prescriptions “written by a doctor or for a patient for whom the

pharmacy has rejected other prescriptions for a failure to have an appropriate doctor-

patient relationship.” POM 1311 (2011).

      88.    POM 1311 (2011) also recognized that a pharmacist should dispense a

controlled-substance prescription only if the pharmacist was able to resolve any red

flags, and that the pharmacist should document the resolution of those red flags.

Under the policy, if a pharmacist had concerns about a prescription, the pharmacist

was permitted to fill the prescription only if the pharmacist “reasonably believe[d]”

after speaking with the prescriber that the prescription was valid. In such

circumstances, pharmacists were directed to “make a notation on the prescription

specifying” the pharmacist’s name, the name of the prescriber, the date of the

conversation, and the notation “proper relationship verified.”

      89.    In or about April 2015, as prescription drug abuse continued to escalate

throughout the United States, Walmart revised POM 1311 again (“POM 1311

(2015)”) and specifically addressed pharmacists’ obligations with respect to

controlled-substance prescriptions, explaining       that   the CSA imposed a

“corresponding responsibility” on pharmacists to dispense controlled-substance

prescriptions only if they were written for a legitimate medical purpose and based



                                         45
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 46 of 147 PageID #: 206




on a proper prescriber-patient relationship. POM 1311 (2015) quoted directly from

21 C.F.R. § 1306.04 and explained that this regulation was the basis for nearly all

criminal actions taken by the DEA against pharmacies and pharmacists.

      90.     POM 1311 (2015) stated that, before a pharmacist filled a controlled-

substance prescription with any of these red flags, the red flags “should be evaluated,

resolved, and documented.” Thus, POM 1311 (2015) shows Walmart’s recognition

of its obligations under the CSA to identify and resolve any red flags, and document

the resolution of those red flags, before filling prescriptions for controlled

substances.

Walmart Commits to Adopting a Compliance Program in 2011 Following
Accusations of Dispensing Violations

      91.     In March 2011, the DEA and Walmart entered into a nationwide

Administrative Memorandum of Agreement (“MOA”) to resolve allegations that a

California Walmart pharmacy failed to comply with its dispensing obligations when

filling controlled-substance prescriptions, including filling prescriptions that

Walmart knew or should have known were not issued for a legitimate medical

purpose or by a prescriber acting within the usual course of professional practice.

The MOA was between the DEA and “Wal-Mart Stores, Inc. on its behalf as well as

on behalf of its subsidiaries that operate pharmacies registered with [the] DEA.”

      92.     The MOA lasted from March 2011 through March 2015. As part of the

MOA, Walmart agreed to maintain a national “compliance program, updated as


                                          46
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 47 of 147 PageID #: 207




necessary, designed to detect and prevent diversion of controlled substances as

required by the [CSA] and applicable DEA regulations.” The compliance program

“shall apply to all current and future Walmart pharmacies registered with the DEA”

and

              shall include procedures to identify the common signs
              associated with diversion of controlled substances, including but
              not limited to, doctor-shopping, requests for early refills, altered
              or forged prescriptions, prescriptions written by doctors not
              licensed to practice medicine in the jurisdiction where the
              patient is located, and prescriptions written for other than a
              legitimate medical purpose by an individual practitioner acting
              outside the usual course of his professional practice.
      93.    Walmart was also required to institute policies and procedures to block

the early refill of controlled substances, maintain and enforce a policy allowing

pharmacists to obtain and review patient or doctor profiles from the prescription

monitoring program before dispensing controlled substances, implement procedures

to routinely verify the validity of DEA registration numbers on prescriptions,

implement policies and procedures designed to ensure that pharmacies comply with

other applicable laws, and notify the DEA whenever Walmart refuses to fill

suspicious prescriptions for controlled substances.

      94.    Additionally, the MOA provided that “Walmart acknowledges and

agrees that the obligations taken in this subparagraph do not fulfill the totality of its

obligations under the CSA and its implementing regulations.”

      95.    Despite the MOA, in 2016 the DEA raided Walmart for filling


                                           47
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 48 of 147 PageID #: 208




suspicious opioid prescriptions of two doctors under investigation who were

ultimately convicted of the illegal distribution of opioids. The investigation was

broadened to include Walmart’s dispensing practices, and it was discovered that

between 2011 and 2017, Walmart repeatedly filled suspicious prescriptions for large

doses of opioids.

      96.    Walmart’s own pharmacists from various states raised concerns to

Walmart’s national compliance department about suspicious opioid prescriptions. In

response, one compliance manager stated that Walmart’s focus should be on

“driving sales.” Indeed, Walmart even refused to block the filling of prescriptions

for certain doctors suspected of operating pill mills until it was too late. For example,

it was reported that Walmart implemented a policy of blocking prescriptions from a

certain prescriber, which pharmacists reported to Walmart as writing suspicious

prescriptions, only after that prescriber had been indicted.

      97.    It has also been reported that Walmart is currently undergoing

negotiations for a civil settlement with the DEA to resolve allegations of CSA

violations. According to a thoroughly researched March 25, 2020 investigative

report in ProPublica, Walmart knew about its facilitation of drug diversion for years

and did not do anything about it. The article summarized the facts surrounding a

federal civil and criminal investigation of Walmart in Texas:

             Opioids dispensed by Walmart pharmacies in Texas had killed
             customers who had overdosed. The pharmacists who dispensed


                                           48
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 49 of 147 PageID #: 209




             those opioids had told the company they didn’t want to fill the
             prescriptions because they were coming from doctors who were
             running pill mills. They pleaded for help and guidance from
             Walmart’s corporate office. Investigators had obtained records
             of similar cries for help from Walmart pharmacists all over the
             country: from Maine, North Carolina, Kansas and Washington,
             and other states. They reported hundreds of thousands of
             suspicious or inappropriate opioid prescriptions. One Walmart
             employee warned about a Florida doctor who had a “list of
             patients from Kentucky that have been visiting pharmacies in all
             of central Wisconsin recently.” That doctor had sent patients to
             Walmarts in more than 30 other states. In response to these
             alarms, Walmart compliance officials did not take corporate-
             wide action to halt the flow of opioids. Instead, they repeatedly
             admonished pharmacists that they could not cut off any doctor
             entirely. They could only evaluate each prescription on an
             individual basis. And they went further. An opioid compliance
             manager told an executive in an email, gathered during the
             inquiry and viewed by ProPublica, that Walmart’s focus should
             be on “driving sales.”

      98.    According to the article, Walmart pharmacists in multiple locations

pleaded with the company to allow the pharmacists to stop filling illegitimate

prescriptions. The pharmacists told Walmart, for example, “[w]e are all concerned

about our jobs and about filling for a pill mill doctor.” Another Walmart pharmacist

wrote that filling opioid prescriptions for suspicious doctors “is a problem and a

liability on us…. Filling for him is a risk that keeps me up at night. This is a serious

situation.” The pharmacist wrote to headquarters: “Please help us.” But according

to the ProPublica article, “even after more than a decade of soaring addiction and

deaths had transformed opioids into a national crisis, Walmart had a policy that

pharmacists could conduct no ‘blanket refusals’ that shut off prescriptions written


                                          49
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 50 of 147 PageID #: 210




by a particular doctor.” Moreover, ProPublica further reported the MOA remained

secret.

Walmart Withheld Red Flag Information from its Pharmacists

      99.    As reflected in the ProPublica article, Walmart failed to adopt the

robust compliance program it was required to under the MOA. While Walmart

gathered the information from its pharmacists that the MOA required, Walmart

withheld the information from its pharmacists, which crippled their ability to comply

with their legal obligations when dispensing controlled substances.

      100. Walmart maintained, in the ordinary course of business, extensive

prescription and dispensing data relevant to determining whether a prescription

presented red flags. Indeed, Walmart was obligated to maintain data about

dispensing, including the quantities and strengths of controlled substances

dispensed. See 21 C.F.R. § 1304.22(c).

      101. In addition, Walmart’s compliance unit received reports submitted by

Walmart pharmacists about problematic prescribers or patients. These reports

contained information such as the name of the prescriber and patient, the prescriber’s

address and DEA registration number, the controlled substances that had been

refused, and the reasons for the refusal. These reports often included, for example,

alarming details about pill-mill prescribers whose prescriptions had been refused.

      102. Pharmacists emailed the completed refusal-to-fill forms to Walmart’s



                                         50
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 51 of 147 PageID #: 211




compliance unit. The emails went to a central email address, which was monitored

by a senior compliance manager in the Health and Wellness Division.

      103. From 2011 to 2015, during the period when Walmart was under the

MOA with the DEA and had committed to report refusals to fill, Walmart’s

compliance unit gathered into a spreadsheet the information it received from the

refusal-to-fill forms. Walmart provided some of this information to the DEA, though

it did so after removing comments from the refusal-to-fill forms, which meant that

the DEA generally did not see why the pharmacists had refused to fill a prescription.

      104. But for years, Walmart chose not to alert pharmacists to this significant

volume of red-flag information associated with many of the prescriptions they were

being asked to fill.

      105. Walmart pharmacists knew that Walmart did not have a system to alert

them to the red flags reported for particular prescribers or patients. And the

extremely tight time pressures Walmart placed on pharmacists to fill prescriptions

made it impractical, if not impossible, for Walmart pharmacists to track down red-

flag information by contacting Walmart’s compliance unit before filling a

prescription.

      106. Walmart’s compliance unit also recognized that its system was not

delivering the information about red flags that the pharmacists needed. In 2013, a

Walmart “Controlled Substances Work Group” reported that it needed to “[e]stablish



                                         51
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 52 of 147 PageID #: 212




a process for the analysis of refusal to fill data and reporting problematic prescribers

or patients internally.” Also in 2013, Walmart’s compliance unit established a

“Success Measure” that it would “[d]eliver a process for reporting prescribers or

patients internally.” The Controlled Substances Work Group recognized that, to

accomplish this goal, it would need to “[d]etermine how to disseminate refusal to

fill decisions and/or problematic prescribers and patients within the same trade area

or to the entire corporate entity.”

      107. Even though Walmart had committed, under the 2011 MOA with the

DEA, to “maintain a compliance program, updated as necessary, designed to detect

and prevent diversion of controlled substances,” Walmart chose for years not to

analyze the red-flag information it collected or to develop a system to disseminate

this information to its pharmacists.

      108. Instead, Walmart decided to focus on sales by getting customers in the

door. In 2015, a compliance director told a vice president in Health and Wellness

Operations that during the MOA, the compliance unit had “not invested a great

amount of effort” in data analysis. He explained that “[d]riving sales and patient

awareness” was “a far better use of our Market Directors and Market Manager’s

time.” Indeed, before 2015, Walmart pharmacists could not even search for refusal-

to-fill forms submitted by other Walmart pharmacists. The only way a Walmart

pharmacist could know that another Walmart pharmacist had identified a problem



                                          52
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 53 of 147 PageID #: 213




prescriber or patient was through word of mouth or by proactively contacting the

compliance unit and requesting specific information.

      109. Finally, in approximately 2015, Walmart introduced a new platform for

pharmacy compliance known as “Archer.” Although Archer allowed pharmacists to

search for refusal-to-fill forms submitted by other pharmacists for specific

prescribers or patients, it did not affirmatively alert pharmacists to red-flag

information.

      110. For most of the period from when it entered into the MOA in March

2011 through the present (the “Relevant Period”), Walmart’s compliance unit

generally did nothing to resolve the red flags that had been reported. And by not

following up, Walmart often avoided obtaining readily available information that

would have corroborated, rather than resolved, the red flags. For example, Walmart

often failed to retrieve relevant information that was accessible from state databases

for prescription drug monitoring, from the public records of state medical licensing

boards, or from public criminal records. It also often failed to contact other

pharmacies that had decided not to fill prescriptions for a prescriber. In fact,

according to some pharmacists, Walmart’s compliance unit often did not even take

the most basic step of speaking with the pharmacist who had refused to fill the

prescription.

      111. Accordingly, throughout the Relevant Period, Walmart’s compliance



                                         53
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 54 of 147 PageID #: 214




unit gathered, through refusal-to-fill forms and other communications, a large

volume of red-flag information about numerous high-risk prescribers and patients.

But Walmart elected not to take any steps to ensure that its pharmacists received this

critical red-flag information, which they needed in order to comply with their legal

obligations under the CSA when dispensing controlled substances.

Walmart Prohibited Pharmacists from Making Blanket Refusals to Pill Mills

      112. Even when pharmacists determined that prescribers were acting as pill

mills, Walmart’s compliance unit refused to let the pharmacists categorically refuse

to fill those prescriptions. Rather, the compliance unit told pharmacists that they

needed to consider each individual prescription—an approach that made it

impractical for pharmacists to reject all prescriptions issued by these pill-mill

prescribers, particularly given the strict time pressures Walmart imposed on its

pharmacists.

      113. Walmart’s POM 1311 (2011) confirmed Walmart’s prohibition on

blanket refusals to fill by pharmacists. It stated: “Blanket refusals of prescriptions

are not allowed. A pharmacist must make an individual assessment of each

prescription and determine that it was not based on a valid prescriber-patient

relationship or for a valid medical reason before refusing to fill.”

      114. Walmart’s compliance unit also often advised pharmacists that “no

blanket refusals are allowed by the Boards of Pharmacy,” but – as Walmart’s



                                          54
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 55 of 147 PageID #: 215




compliance unit knew – this sweeping statement was unsupported. In early 2014, the

compliance unit acknowledged its uncertainty when it designated the need “to

determine if pharmacists may exercise their discretion to impose blanket refusals”

as a “Key Deliverable” it needed to accomplish. Eventually, blanket refusals were

permitted.

      115. For years, however, Walmart’s instructions effectively led its

pharmacists to continue to fill prescriptions issued by prescribers whom those

Walmart pharmacists had reported as “pill-mill” prescribers because the

alternative—filling out an individual refusal-to-fill form for every prescription

issued by a pill-mill prescriber—would create an overwhelming amount of

paperwork.

      116. The approach taken by Walmart – pressuring pharmacists to fill high

volumes of prescriptions very quickly, while at the same time withholding from

those pharmacists the red-flag information and support they needed to fulfill their

gatekeeping duties – resulted in thousands of violations of Walmart’s dispensing

obligations all across the country.

Walmart Systematically Filled Prescriptions With Glaring Red Flags

      117. Walmart dispensed thousands of controlled-substance prescriptions

that exhibited obvious red flags – including the dose or amount prescribed,

combination of drugs, or prescribing pattern – that Walmart pharmacists would have



                                        55
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 56 of 147 PageID #: 216




recognized as indicating a high probability that the prescriptions were invalid. But

Walmart pharmacists often filled the prescriptions anyway. Walmart’s compliance

unit found repeatedly that Walmart pharmacists had filled prescriptions with obvious

red flags without resolving the red flags or submitting any documentation.

      118. As trained pharmacists know, and as Walmart recognized in POM 1311

(2015), prescriptions can show obvious red flags on their face when they are

“presented in a combination that can cause medical complications.” Such

combinations can include prescriptions for (i) multiple immediate-release opioids;

(ii) an immediate release opioid and methadone, a longer acting opioid; or (iii)

dangerous combinations of opioids with non-opioids such as benzodiazepines,

muscle-relaxers, sedatives such as zolpidem (Ambien), or stimulants.

      119. Despite the well-known dangers presented by such combinations, and

the fact that they are overwhelmingly used for abuse, Walmart pharmacists filled

thousands of prescriptions for dangerous combinations of opioids with other

controlled substances in all of these categories during the Relevant Period, often

without clearing red flags or submitting any documentation.

      120. As trained pharmacists also know, and as Walmart recognized in POM

1311 (2015), certain prescriptions presented red flags if they were “for an unusually

large quantity or high starting dose.” Walmart pharmacists often reported in refusal-

to-fill forms that prescriptions for high dosages were a red flag, yet many Walmart



                                         56
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 57 of 147 PageID #: 217




pharmacists continued to fill such prescriptions.

      121. Similarly, when someone asks to refill a controlled-substance

prescription significantly early, it raises a red flag regarding abuse or other diversion

because it suggests that he or she is either taking a higher quantity than prescribed

or diverting at least some of the pills to others.

      122. Walmart repeatedly filled prescriptions for Schedule II controlled

substances significantly early, well before the patient should have exhausted the

previously dispensed supply from an earlier prescription. Many prescriptions were

filled so early that Walmart pharmacists would have known that substantially all of

them were illegitimate.

      123. Finally, on many occasions, Walmart pharmacists filled a controlled-

substance prescription that showed red flags, where the same or a similar

prescription for the same patient had been rejected by another Walmart pharmacist.

In other words, even when one or more Walmart pharmacists had recognized that

obvious red flags made a prescription invalid, another Walmart pharmacist filled the

prescription or a similar one.

      124. In sum, in the various ways outlined above, Walmart dispensed

thousands upon thousands of prescriptions that its pharmacists likely knew were

invalid (or had a very high probability of being invalid), and, by filling these

controlled-substance prescriptions despite the red flags, it also failed to comply with



                                           57
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 58 of 147 PageID #: 218




the usual course of professional pharmacist practice. Each time it did so, it violated

its dispensing obligations under 21 C.F.R. § 1306.04(a) and § 1306.06.

       WALMART’S DISTRIBUTION OF OPIOIDS VIOLATED THE CSA

      125. Walmart acted as its own distributor from 2000 to approximately May

2018 (the “Distribution Period”), shipping tens of millions of shipments of

controlled substances to its 5,000 pharmacies.

      126. Indeed, during the period from 2012 to 2018, Walmart was the largest

self-distributor for oxycodone, hydromorphone, and hydrocodone in the United

States in terms of both dosage units and grams.

      127. As a distributor, Walmart was required by law to design and operate a

system to detect suspicious orders of controlled substances, and to report those

orders to the DEA. See 21 C.F.R. § 1301.74(b). Suspicious orders “include” orders

that are unusual in size, pattern, or frequency, but are not limited to only those three

categories. Id.

      128. Walmart failed to comply with its obligation under 21 C.F.R. §

1301.74(b). It did not design and operate a system to detect suspicious orders, and

did not report at least hundreds of thousands of suspicious orders to the DEA.

      129. Because Walmart acted as its own distributor, it had access to extensive

data and other information that independent distributors would not ordinarily have.

      130. In particular, Walmart had a wealth of dispensing information that gave



                                          58
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 59 of 147 PageID #: 219




it the ability to investigate the circumstances underlying orders for controlled

substances. Walmart had data about individuals who filled controlled-substance

prescriptions at its pharmacies, the identities of the medical providers who were

prescribing controlled substances for those individuals, and reports from its own

pharmacists raising concerns.

      131. Walmart had access to additional data and other information that it

could have used to inform its decision as to whether an order was suspicious or not,

including but not limited to:

             a.     instances in which a pharmacist had refused to fill prescriptions

written by particular prescribers;

             b.     knowledge of “pill mill” prescribers whose patients filled

prescriptions at Walmart pharmacies and the specific controlled substances that they

often unlawfully prescribed to patients;

             c.     knowledge of Walmart’s own pharmacists, pharmacy managers,

and market directors;

             d.     the distance between prescribers, patients, and pharmacies;

             e.     information concerning patients who paid cash for controlled

substance prescriptions;


             f.     drug diversion trends; and

             g.     previous DEA Form 106 (Theft and Loss) filings.


                                           59
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 60 of 147 PageID #: 220




      132. Walmart also had access to distribution-related data and other

information, including but not limited to:

             a.    the number of bottles of controlled substances that each of its

pharmacies had already ordered in any given week;

             b.    historical order quantities and patterns;

             c.    order and shipment history for orders that Walmart pharmacies

placed   with independent distributors (e.g., McKesson Corporation                and

AmerisourceBergen Corporation), including reports warning when a pharmacy was

nearing an independent distributor’s threshold and information about instances when

an independent distributor had refused to ship the order and reported the order to the

DEA as suspicious;

             d.    orders that had been previously flagged for its pharmacies;

             e.    analytics concerning each pharmacy’s ratio of controlled-

substance purchases to non-controlled-substance purchases;

             f.    previous suspicious-order reports for its pharmacies; and

             g.    prior and current suspicious order monitoring (“SOM”)

remediation plans, discussed below, for its pharmacies.

      133. As a vertically integrated distributor and dispenser of prescription

opioids, Walmart had the capability to use sophisticated data analytics to enhance

and optimize its pharmacy operations. Walmart has emphasized that it relies on “big


                                         60
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 61 of 147 PageID #: 221




data” in its pharmacy operations to “enhance, customize and optimize the shopping

experience” and “to make Walmart pharmacies more efficient,” namely by using the

data to “help[] the pharmacy with staff scheduling and to reduce the amount of time

it takes a prescription to be filled.”2

       134. Indeed, the allegations in the federal multidistrict opioid litigation

consolidated before the Northern District of Ohio – In Re: Nat’l Prescription Opiate

Litig., Case No. 17-02804 (N.D. Ohio) (the “MDL”) – discuss the glaring disparity

between the population of a number of West Virginia counties and the size and

volume of prescriptions filled by area Walmart pharmacies. All of this data was

available to Walmart, and yet it did nothing.

       135. As just one example, the population of Cabell County, WV was

approximately 91,000 in the years 2007-2012.




https://corporate.walmart.com/newsroom/innovation/20170807/5-ways-walmart-
2


uses-big-data-to-help-customers

                                          61
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 62 of 147 PageID #: 222




      136. Walmart distributed similarly egregious quantities of opioids

throughout the United States as alleged in the MDL. In addition to the data and other

information it had about its own vertically integrated distribution and dispensing

operation, Walmart also had access to data and other information about the millions

of orders shipped to its pharmacies from independent distributors, principally

McKesson      Corporation     (“McKesson”)       and    AmerisourceBergen       Corp.

(“AmerisourceBergen”). Although Walmart had the ability to use all this data and

other information to detect suspicious orders, it chose not to do so.

      137. Walmart’s SOM program contained significant defects during the

Distribution Period that prevented Walmart from detecting and reporting at least

hundreds of thousands of suspicious orders that its pharmacies placed with its

distribution centers. Although Walmart’s SOM went through a number of iterations

during the Distribution Period, the changes were insufficient to fix the known defects

and meet Walmart’s legal obligation under 21 C.F.R. § 1301.74(b) to detect and



                                         62
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 63 of 147 PageID #: 223




report suspicious orders.

Walmart’s Rudimentary SOM Prior to August 2015 Failed to Adequately
Detect and Report Suspicious Orders

      138.    From 1996 to 2010, Walmart used employees at its distribution centers

to review orders for controlled substances, speak to pharmacies about the orders, and

escalate any order needing further review. However, Walmart had no written criteria

regarding how to identify orders that needed further review. Walmart simply relied

on the experience of hourly associates reviewing hundreds of orders each day to

recall what an unusual order would be for one of Walmart’s 5,000 pharmacies. Under

this system, few, if any, orders were ever identified by distribution center employees

as needing further review or otherwise followed up on.

      139.    Walmart’s policies during this time period failed to identify suspicious

orders before shipment (or at any other time) and, as a consequence, Walmart

routinely shipped suspicious orders. Walmart failed to use available reports and

information to monitor for suspicious orders. Walmart further did not have a process

to monitor or keep track of any order that was flagged.

      140. On or about December 27, 2007, the DEA sent letters to all registered

distributors of controlled substances, including Walmart, reminding them of their

legal obligation under 21 C.F.R. § 1301.74(b) to detect and report suspicious orders

to the DEA.

      141. In the December 27, 2007 letter, the DEA advised distributors including

                                         63
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 64 of 147 PageID #: 224




Walmart that failing to comply with their obligations could lead to great harm:

             [A]ll registrants—manufacturers, distributors, pharmacies, and
             practitioners—share responsibility for maintaining appropriate
             safeguards against diversion. Nonetheless, given the extent of
             prescription drug abuse in the United States, along with the
             dangerous and potentially lethal consequences of such abuse,
             even just one distributor that uses its DEA registration to
             facilitate diversion can cause enormous harm.

      142.




      143. Despite these recordkeeping failures, which should have put the

Company on notice, Walmart had no written policies or procedures related to the

identification or reporting of suspicious orders before November 2010.

      144. In November 2010, Walmart adopted Pharmacy Manual 21-402

(“Controlled Substance Monitoring”) (“Pharmacy Manual 21-402 (November

2010)”).

      145. This policy simply required certain Walmart employees to review a

monthly report, known as a “control drug stock exception report,” after the

controlled substances had been shipped to the pharmacies and identify any

controlled substances that constituted more than 3.99% of a pharmacy’s total

controlled and non-controlled-substance purchases during the prior month.

      146. Under Pharmacy Manual 21-402 (November 2010), Walmart failed to



                                        64
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 65 of 147 PageID #: 225




detect many unusual orders. First, the monthly reports did not identify specific

controlled-substance orders that were unusually large. Instead, the reports

aggregated all shipments of particular controlled substances and then compared

those aggregated totals to see if they exceeded 3.99% of a pharmacy’s total

shipments that month. As a result, many unusually large orders were not flagged

because they were subsumed in the aggregated totals. Second, the policy did not

require Walmart to flag any orders that were otherwise suspicious (e.g., exhibiting

an unusual frequency or unusual pattern). Pharmacy Manual 21-402 (November

2010) did not describe these aggregated totals as “suspicious orders” or even state

that Walmart was required to detect and report suspicious orders to the DEA.

      147.    In or around 2011, Walmart implemented order alerts in an inventory

management system called “Reddwerks.” These alerts flagged orders for controlled

substances of 50 bottles or more and orders for amounts 30% higher than a rolling

4-week average for that item. However, Walmart used a minimum 10-bottle-a-week

threshold for this criterion so that even if an order was 30% higher than a rolling 4-

week average, it was not flagged if the order for that particular product was less than

10 bottles per week.

      148. Starting in July 2012, Walmart placed a hard limit of 20 bottles of

oxycodone 30 mg, and internally circulated a report listing orders for Schedule II

controlled substances of more than 20 bottles for further review and follow-up as



                                          65
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 66 of 147 PageID #: 226




needed. Little if any due diligence on these orders was conducted.

      149. Instead, Walmart automatically cut to 20 bottles and shipped—without

further review—any order for more than 20 bottles. While Walmart put at least some

of these orders for more than 20 bottles on a list for potential follow up, the orders

were still reduced to 20 bottles and shipped.

      150. By mid-2014, Walmart recognized that the Company was at risk of

enforcement from the DEA because it was failing to detect and report suspicious

orders as required by 21 C.F.R. § 1301.74(b). Walmart’s publicly-disclosed e-mails

acknowledge that Walmart considered modifying its SOM system “to help Walmart

avoid DEA enforcement as a result of non-compliance with 21 CFR 1301.74(b).”

Walmart’s publicly-disclosed e-mails further acknowledge that its SOM system was

an “existing risk” and “emerging risk” for which it had “no processes in place.”

Walmart’s own assessment was that the risk that its pharmacies would place

suspicious orders with its own distribution centers was “likely,” the second-highest

of five levels on Walmart’s scale of likelihood of risks.

      151. In July 2014, Walmart revised Pharmacy Manual 21-402 and renamed

the policy “Evaluating Orders of Interest and Suspicious Order Reporting”

(“Pharmacy Manual 21-402 (July 2014)”).

      152. Unlike the 2010 version, Pharmacy Manual 21-402 (July 2014)

instructed compliance unit personnel to evaluate individual orders as they were



                                         66
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 67 of 147 PageID #: 227




placed – rather than monthly aggregated totals after Walmart’s distribution centers

had already shipped the controlled substances – and report any suspicious orders to

the DEA.

          153. Pharmacy Manual 21-402 (July 2014) called for Walmart first to

identify “orders of interest” from among all controlled-substance orders, and then to

investigate those “orders of interest” to determine whether they were indeed

“suspicious orders” subject to reporting to the DEA. But both steps of this system

failed.

          154. The criteria Walmart adopted for flagging “orders of interest” in the

first instance were plainly inadequate, allowing many suspicious orders to evade any

scrutiny. Walmart routinely failed to investigate orders that were flagged as “orders

of interest” to ascertain whether they were suspicious, prioritizing expeditious

distribution of controlled substances to meet its pharmacies’ and pharmacists’

demands over compliance with DEA regulations.

Walmart Failed to Detect and Report Orders of Unusual Frequency or Pattern

          155. Pharmacy Manual 21-402 (July 2014) states that Walmart must

evaluate orders with “[u]nusual characteristics,” which it defined to include orders

showing “unusual size,” “unusual frequency,” and “unusual pattern.”

          156. Despite the requirements in 21 C.F.R. § 1301.74(b) and in Walmart’s

own SOM policy to detect and report orders showing “unusual frequency” and



                                          67
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 68 of 147 PageID #: 228




“unusual pattern,” Walmart’s SOM system focused exclusively on the size of orders.

It contained no processes to detect or report orders with unusual frequency or

unusual pattern.

      157. During the Distribution Period, most of Walmart’s six distribution

centers used Reddwerks as their order fulfillment system. Reddwerks tracked orders

placed by Walmart pharmacies, as well as shipments from Walmart distribution

centers back to the pharmacies in fulfillment of those orders. Although Reddwerks

was not designed for monitoring suspicious orders, Walmart nevertheless used it for

that purpose. Specifically, Walmart used Reddwerks to set “order alerts” – also

known as “thresholds” – that would flag only orders over a certain quantity.

      158. Walmart had many opportunities to design a system that would have

detected unusual ordering patterns. As early as February 2014, Mu Sigma, an outside

consultant that advised Walmart about the development of its SOM program,

informed Walmart that it could revise that program to detect Walmart pharmacies’

unusual ordering patterns and combinations, which could indicate that a particular

Walmart pharmacy was dispensing dangerous drug “cocktails.”

      159. Despite this offer from Mu Sigma, Walmart did not revise its SOM

program in that way or any other way to detect unusual, dangerous patterns during

the Distribution Period.

      160. Walmart knew that its SOM system was deficient in that it ignored



                                        68
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 69 of 147 PageID #: 229




pattern and frequency, in violation of the law. In a publicly-disclosed internal

presentation from October 2014, just a few months after the July 2014 SOM policy

had been put in place, Walmart recognized that Reddwerks “[f]lags only identify

‘unusual size.’” That deficiency remained uncorrected for years.

      161. Because Walmart’s system was not designed to flag orders for unusual

frequency and unusual pattern, Walmart did not report any of these orders to the

DEA, in violation of the law.

Walmart Failed to Adequately Detect and Report Unusually Large Orders

      162. Despite Walmart’s sole focus on order size, its monitoring still failed

to detect significant numbers of orders of “unusual size.”

      163. Sometime prior to the adoption of Pharmacy Manual 21-402 (July

2014), Walmart’s SOM program began using weekly size “thresholds” and “hard

limits” for the quantity of controlled substances that each of its pharmacies could

order from the six Walmart distribution centers.

      164. An order that hit a “threshold” was supposed to trigger a temporary

“hold” of that order for further evaluation.

      165. A “hard limit” nominally served as the maximum amount that a

pharmacy could order of a particular drug. But Walmart sometimes ignored its own

hard limits, allowing its pharmacies to order and receive quantities greater than the

hard limit.



                                          69
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 70 of 147 PageID #: 230




      166. Moreover, the thresholds and hard limits ignored significant differences

between pharmacies. Walmart knew that its pharmacies varied significantly in many

respects. For instance, some served sparsely populated rural communities, while

others served suburban or urban communities with larger populations. Likewise,

depending on location, Walmart pharmacies might face differing levels of

competition from other retail chain pharmacies or independent pharmacies.

Customer characteristics also differed in material ways, such as age and diagnoses,

which affected the types and amounts of controlled substances each pharmacy

needed to stock and dispense to meet customer demand.

      167. Despite knowing of these variations among pharmacies, Walmart

applied the same numeric thresholds to each of its pharmacies and did not tailor its

order-size thresholds. Regardless of the attributes of the pharmacy placing an order

– whether it was in a sparsely populated rural area, or a densely populated suburb –

Walmart’s SOM system uniformly flagged the following weekly order totals:

             a. Schedule II controlled substances exceeding 20 bottles;

             b. Schedule III-V controlled substances exceeding 50 bottles; and

             c. 30% above four-week average (if 11 bottles or greater).

      168. In a publicly-disclosed document titled “Overview of SOM Project

Progress,” attached to a November 23, 2014 email from a senior manager of logistics

to other compliance unit personnel, Walmart acknowledged that thresholds for its



                                        70
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 71 of 147 PageID #: 231




pharmacies were set “regardless of store history.”

      169. In addition, Walmart had no supporting rationale for its decision to set

a 50-bottle threshold for Schedule III, IV, and V controlled substances. The

“Overview of SOM Project Progress” stated that Walmart lacked any documentation

showing why 50 bottles had been selected as a threshold for certain controlled

substances.

      170. This arbitrary, one-one-size-fits-all threshold meant that a pharmacy

could order the same amount – up to 50 bottles – of a highly addictive Schedule III

narcotic as it could order of a Schedule V controlled substance with a lower potential

for abuse.

      171. As a result of Walmart’s one-size-fits-all approach in setting thresholds

and hard limits, Walmart failed to detect and report many unusually large orders.

Walmart Routinely Shipped Orders Exceeding its Hard Limit for Oxycodone

      172. Starting in or about July 2012, Walmart implemented a “hard limit” of

20 bottles of oxycodone 30mg per week, per pharmacy.

      173. Oxycodone 30mg was the only controlled substance and only dosage

strength for which Walmart imposed a “hard limit” on the number of bottles its

pharmacies could order each week.

      174. Despite this singular focus on this one drug formulation, Walmart

frequently disregarded its own 20-bottle “hard limit” for oxycodone 30mg, a highly



                                         71
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 72 of 147 PageID #: 232




addictive Schedule II narcotic opioid.

        175. Between June 2013 and July 2015, on at least 216 separate occasions,

Walmart shipped to its pharmacies more than 20 bottles of oxycodone 30mg in one

week.

        176. This problem was concentrated in a handful of pharmacies.

Approximately half of the instances where Walmart disregarded its own hard limit

of 20 bottles of oxycodone 30mg went to only six pharmacies: Store 5350 in Salt

Lake City, Utah; Store 1560 in Las Vegas, Nevada; Store 5697 in Milwaukee,

Wisconsin; Store 2708 in Temecula, California; Store 130 in Muskogee, Oklahoma;

and Store 5047 in Audubon, New Jersey.

        177. For example, during a 12-week period in 2015, Store 130 in Muskogee,

Oklahoma, received more than 20 bottles of oxycodone 30mg in 11 of those weeks,

for a total of 248 bottles. These suspiciously large orders of oxycodone 30mg and

Walmart’s failure to report them to the DEA are particularly egregious because the

pharmacists in that store suspected that patients from a local pill-mill practice in

Muskogee were routinely using Store 130 to fill unlawful prescriptions. Walmart

pharmacists at Store 130 had reported to Walmart compliance personnel that “there

is a significant drug abuse problem in town” and that “many” patients of the doctor

at issue “don’t take [their prescribed] meds, they sell them – sometimes before they

even leave the store.”


                                         72
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 73 of 147 PageID #: 233




      178. For another example, over a 14-week period in 2014, Walmart

repeatedly shipped well over 20 bottles of oxycodone 30mg to Store 5350 in Salt

Lake City, Utah. Walmart ultimately shipped a total of 399 bottles to this pharmacy

over these 14 weeks. Moreover, during the broader time period of June 2013 through

July 2015, on 41 separate occasions, Walmart sent weekly shipments totaling more

than 20 bottles of oxycodone 30mg to Store 5350.

      179. Despite repeatedly violating its own hard limit, Walmart did not report

to the DEA as suspicious any of the orders resulting in the shipments identified

above.

Walmart’s Size Thresholds Did Not Consider the Number of Doses

      180. Prior to August 2015, Walmart’s size thresholds were based on the

number of bottles, rather than on the number of dosage units included in each bottle.

      181. In a publicly-disclosed “Overview of SOM Project Progress,” Walmart

recognized this deficiency, noting that “[m]onitoring level = 50 bottles (regardless

of store history, bottle size, etc) or order amount >30% over rolling 4 week average.”

      182. Because of this flaw, pharmacies could evade the bottle-based

thresholds, obtaining more dosage units of controlled substances without scrutiny by

ordering bottles containing more pills.

      183. For example, in two shipments on December 12 and 13, 2013, Store

7259 in Georgetown, Kentucky, received a total of 10 bottles of oxycodone


                                          73
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 74 of 147 PageID #: 234




hydrochloride-acetaminophen 5/325mg, each containing 500 pills. Store 7259 thus

received 5,000 dosage units in one week. Store 7259 could have obtained the same

number of dosage units by ordering bottles containing only 100 pills per bottle, but

then it would have ordered 50 bottles and exceeded the 20-bottle threshold. Instead,

Store 7259 was able to receive 2.5 times as many pills while evading scrutiny—and

potential reporting to the DEA as a suspicious order—because it stayed below the

20-bottle threshold simply by ordering a larger bottle size.

      184. In another instance, on February 26 and 27, 2014, Store 2156 in Middle

Island, New York, received a total of nine bottles of oxycodone hydrochloride-

acetaminophen 5/325mg, each containing 500 pills. Store 2156 thus received 4,500

dosage units in one week. If Store 2156 had ordered bottles containing only 100 pills

per bottle, the pharmacy would have had to order 45 bottles to obtain the equivalent

dosage units, which would have exceeded the 20-bottle threshold for evaluation of

Schedule II controlled-substance orders. Instead, Store 2156 was able to receive over

two times as many pills while evading scrutiny—and potential reporting to the DEA

as a suspicious order—because it stayed below the 20-bottle threshold simply by

ordering a larger bottle size.

      185. Throughout this period, Walmart knew that setting thresholds based on

bottle quantity rather than dosage-unit quantity presented a glaring loophole for

pharmacies to order excessive amounts of controlled substances.



                                         74
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 75 of 147 PageID #: 235




      186. Although Walmart recognized as early as October 2013 that relying on

order-size thresholds based on the number of bottles presented problems, Walmart

delayed fixing this problem and did not implement order-size thresholds based on

the number of dosage units until at least August 2015.

Walmart’s Size Thresholds Were Ineffective at Detecting Unusually Large
Orders

      187. Another flaw in Walmart’s size thresholds was that Walmart’s SOM

program did not aggregate and flag multiple orders placed by a pharmacy for the

same drug and strength if those orders were for products that had different National

Drug Codes3 because they were made by different manufacturers.

      188. For example, in 2014, a Walmart distribution center shipped Store 5350

in Salt Lake City, Utah several orders of oxycodone 30mg that were unusual when

aggregated. Over the course of one week, from November 25-28, 2014, Store 5350

received 16 bottles of oxycodone 30mg (NDC 10702000901) and 19 bottles of

oxycodone 30mg (NDC 228287911), but neither weekly shipment total—based on

NDC alone—was flagged as exceeding 20 bottles. Each order exceeding the weekly

hard limit of 20 bottles of oxycodone 30mg should have been flagged and reported

to the DEA as suspicious, but Store 5350 evaded the 20-bottle hard limit because the

NDCs differed, allowing Store 5350 to receive 35 bottles of oxycodone 30mg in one


3
 A National Drug Code (“NDC”) is a unique, three-segment number that serves as
universal product identifier for drugs.

                                        75
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 76 of 147 PageID #: 236




week, almost twice the hard limit because of this loophole.

      189. In another example, Store 2837 in Las Vegas, Nevada, received

shipments of 12 bottles of oxycodone 30mg (NDC 10702000901) and 18 bottles of

oxycodone 30mg (NDC 228287911) on January 8, 2014. This weekly total of 30

bottles of oxycodone 30mg exceeded the 20-bottle hard limit, but was not flagged

and reported to the DEA as suspicious because Walmart failed to monitor for

differing NDCs for the same drug strength.

      190. Walmart’s failure to close this NDC loophole enabled the oxycodone

30mg hard limit of 20 bottles to be exceeded at least 146 times between June 2013

and July 2015.

      191. This problem of not evaluating the orders in the aggregate was not

limited to orders of oxycodone 30mg, but extended to other Schedule II controlled

substances. Because Walmart did not monitor Schedule II orders of the same drug

and strength with different NDCs, Walmart’s SOM system failed to flag at least

1,500 weekly shipments of other Schedule II controlled substances with a combined

weekly total above 20 bottles for further evaluation.

Walmart “Cut” Unusual Orders and Failed to Report them to the DEA

      192. Walmart also avoided reporting suspicious orders by “cutting,” i.e.,

reducing the size of orders that would otherwise raise concerns, down to a size

Walmart considered acceptable. Specifically, when Walmart received an order from



                                         76
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 77 of 147 PageID #: 237




one of its pharmacies above the threshold of 20 bottles for a Schedule II controlled

substance, or 50 bottles for a Schedule III, IV or V controlled substance, Walmart

often “cut” that order down to 20 or 50 bottles.

      193. For instance, on October 16, 2014, an Operations Manager at a Walmart

distribution center circulated a report to other Walmart compliance personnel

showing several orders greater than 50 bottles that had been “cut” down to 50 bottles

and shipped out to pharmacies the prior day:




      194. Walmart did not send the DEA a suspicious-order report for any of the

cut orders listed above.

      195. After Walmart set the 20-bottle hard limit for oxycodone 30mg orders

in or about July 2012, the company’s policy was that oxycodone 30mg orders

exceeding the 20-bottle weekly limit were to be flagged and “cut” down so that the

pharmacy would receive no more than 20 bottles.

      196. In an October 14, 2013 email, an Operations Manager at the only

Walmart distribution center that distributed oxycodone 30mg, wrote that Walmart

had a “standing” cut for oxycodone 30mg and that “[a]ny order over 20 bottles of

this item is cut back to 20 bottles.”



                                         77
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 78 of 147 PageID #: 238




      197. Although Walmart cut these orders and shipped the reduced (but still

substantial) quantities of controlled substances to its pharmacies, Walmart did not

report these unusually large orders to the DEA.

      198. Walmart’s practice of cutting these unusually large orders and shipping

the reduced portion without reporting the original large orders to the DEA disguised

the large quantities that its pharmacies repeatedly ordered.

      199. Worse still, Walmart knew that its practice of shipping “cut” orders

violated DEA regulations.

      200. Indeed, in a February 2015 meeting, DEA diversion investigators

explicitly informed Walmart that its practice of receiving an order, reducing the

quantity of the order, and shipping that reduced quantity without reporting the order

as suspicious to the DEA violated 21 C.F.R. § 1301.74(b).

      201. Despite this knowledge, Walmart continued to unlawfully cut and ship

orders without reporting them to the DEA through at least November 29, 2017.

Walmart Did Not Count Shipments From Other Distributors in its Pharmacy
Thresholds

      202. Walmart also recognized that the SOM program had an additional,

critical shortcoming: Walmart-branded pharmacies and Sam’s Club-branded

pharmacies ordered and received at least hundreds of thousands of shipments of

controlled substances from McKesson and AmerisourceBergen, respectively, but

Walmart did not factor in these shipments from independent distributors when

                                         78
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 79 of 147 PageID #: 239




considering whether the pharmacies had exceeded order-size thresholds and hard

limits.

          203. McKesson, as a back-up supplier for Walmart-branded pharmacies,

shipped at least hundreds of thousands of controlled-substance orders to Walmart-

branded pharmacies from June 2013 through July 2015.

          204. AmerisourceBergen was the primary distributor for Sam’s Club-

branded pharmacies, and Walmart was a back-up supplier. As the primary

distributor, AmerisourceBergen shipped at least hundreds of thousands of

controlled-substance orders to Sam’s Club-branded pharmacies from June 2013

through July 2015.

          205. For Schedule II controlled substances, Walmart required its pharmacies

to place all orders through one of its distribution centers – even orders that would

ultimately be fulfilled by independent distributors when the distribution center was

out of stock or did not carry a particular Schedule II controlled substance.

          206. Schedule III, IV, and V controlled substances, however, were handled

differently. For Schedule III, IV, and V controlled substances, sometimes

pharmacies placed orders directly with independent distributors rather than

channeling all orders through a Walmart distribution center first.

          207. There were two problems with how Walmart’s SOM system accounted

for orders from independent distributors.


                                           79
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 80 of 147 PageID #: 240




      208. First, even when Walmart knew that the independent distributor would

ultimately fulfill an order, and thereby push the pharmacy’s weekly order total above

Walmart’s order-size thresholds (e.g., 20 bottles, 50 bottles, or 30% above the four-

week average), Walmart passed the order along to the independent distributor for

fulfillment without evaluating whether the order was suspicious. Had Walmart been

abiding by its legal obligation to detect and report suspicious orders, Walmart would

have reported that order to the DEA.

      209. Because of this system failure and other failures to monitor orders with

independent distributors, between June 2013 and July 2015, Walmart unlawfully

failed to detect and report to the DEA thousands of its pharmacies’ unusually large

orders.

      210. Second, Walmart’s compliance personnel did not even know of some

orders fulfilled by independent distributors because Walmart pharmacies could

bypass Walmart distribution centers altogether and order directly from independent

distributors. Walmart’s SOM system did not identify these orders, leaving

Walmart’s compliance unit in the dark about the quantity of Schedule III, IV, and V

controlled substances ordered from independent distributors. Because Walmart did

not identify these orders, it of course did not evaluate them.

      211. Walmart recognized that its SOM system had this blind spot. In a

publicly-disclosed October 2014 internal presentation assessing the efficacy of its



                                          80
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 81 of 147 PageID #: 241




SOM system, Walmart noted that “McKesson orders are not considered in

evaluation.” Likewise, the “Overview of SOM Project Progress” attached to a

November 23, 2014 email stated that Walmart had “[n]o process for including

McKesson orders in evaluation.”

Walmart Characterized Unusually Large Orders as “Errors” to Avoid
Reporting Them as Suspicious

      212. Walmart made up other reasons for not reporting unusually large orders

to the DEA. In particular, Walmart began classifying unusually large orders as

“errors” in order to justify rejecting the order or reducing the size of the order, even

when there was no basis for thinking the pharmacies had intended to order a smaller

quantity.

      213. In a publicly disclosed email dated August 27, 2014, a Walmart Senior

Manager for Logistics advised that “‘[c]utting’ an order should only be an option if

the order is an error (eg store intended to order 10 bottles, ordered 100).”

      214. Although Walmart was aware that it should limit “cutting” orders to

true “errors,” it stretched the meaning of “error” so broadly that it would conceal all

sorts of suspicious activity.

      215. In an internal email dated November 5, 2014, concerning the use of

“error” as a reason code for cutting orders, an Operations Manager for a Walmart

distribution center wrote: “Many things could be considered an ‘error’ other than

just mis-keying an order. Such as, due to the change of Hydro to a CII some

                                          81
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 82 of 147 PageID #: 242




pharmacist[s] feel the need to stock up. The company feels 50 bottles is enough and

pharmacist shouldn’t stock up, thus an error in decision making. And many other

reasons not confined to mis- keying.” (On October 6, 2014, hydrocodone was

reclassified from a Schedule III controlled substance to a Schedule II controlled

substance, which reflected the DEA’s concern regarding the abuse and diversion

potential of hydrocodone.)

      216. Walmart thus expanded its definition of “error” beyond its pharmacies’

unintentional mistakes to include their deliberate placement of unusually large

orders. This overly expansive definition of “error” caused Walmart to fail to report

suspicious orders to the DEA.

Walmart Ignored Red Flags of Diversion from its own Pharmacies

      217. In addition to altogether failing to detect orders of unusual frequency

or pattern and failing to adequately detect orders of unusual size, Walmart’s SOM

program also ignored red flags that diversion was occurring at certain pharmacies.

      218. As noted above, 21 C.F.R. § 1301.74(b) defines suspicious orders as

including orders that are suspicious for reasons other than unusual size, unusual

frequency, or deviating from the normal pattern, but does not limit the definition to

these three categories.

      219. Nevertheless, in addition to ignoring the three categories listed in the

regulation, Walmart’s compliance unit ignored other warning signs that orders



                                         82
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 83 of 147 PageID #: 243




placed by certain pharmacies were suspicious. These signs included concerns

expressed by pharmacists to compliance personnel about prescriptions written by

“pill mill” prescribers and illegal diversion occurring inside Walmart stores.

      220. For instance, in a series of emails, the pharmacy manager of Store 147

in Denison, Texas, warned Walmart’s compliance unit about a certain Texas

prescriber. Despite these concerns, Walmart took no action to limit the shipment of

controlled substances to Store 147, which routinely filled prescriptions issued by the

prescriber, and failed to notify the DEA of suspicious orders from that store.

      221. Likewise, Walmart received numerous warnings regarding a certain

North Carolina prescriber. Over a period of two years, from July 2013 to July 2015,

Walmart’s compliance unit received more than 70 warnings from pharmacy

managers and pharmacists at Walmart pharmacies in North Carolina about the

prescriber, including warnings about his practice of prescribing high volumes of

Schedule II controlled substances.

      222. Walmart pharmacists submitted more than 70 refusal-to-fill forms that

warned that this North Carolina prescriber’s prescriptions had no legitimate medical

purpose and raised numerous and repeated red flags related to this prescriber, his

patients, and the prescriptions he wrote. For example, one refusal- to-fill form by a

pharmacist from Store 3825 in Havelock, North Carolina, explained that the

prescriber “only writes for large qty [sic] of narcotic medications.” The next day,


                                         83
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 84 of 147 PageID #: 244




another pharmacist at Store 3864 in Jacksonville, North Carolina, submitted a

refusal-to-fill form about another one of the same prescriber’s opioid prescriptions

and warned that the prescription was “written by a doctor that is known to give large

quantities of c2 [i.e., Schedule II] prescriptions and no other ones.” (Emphasis

omitted.) Nine months later, a pharmacist at Store 7238 in Grantsboro, North

Carolina, reported in a refusal-to-fill form that this same prescriber’s patient

“appeared intoxicated (slurred speech [sic], unstable, glossy eyes)” and that the

“prescription [was] written for [a] large quantity.” (Emphasis omitted.)

      223. Despite knowing about all of these warnings of diversion from its own

pharmacists, Walmart took no action to limit the shipment of controlled substances

to pharmacies routinely filling prescriptions issued by this North Carolina prescriber

and did not report any suspicious orders for Stores 3825, 3864, or 7238 to the DEA.

      224. As another example, Walmart’s compliance unit had ample warning

that a Tampa, Florida physician was a “pill mill” doctor whose patients traveled great

distances to visit his pain clinic and/or to fill his prescriptions at Walmart pharmacies

located within a large radius from his pain clinic.

      225. Fifty-five miles from Tampa, Store 959 in Bushnell, Florida, was the

largest Walmart dispenser of the Tampa prescriber’s prescriptions. Pharmacists at

that store submitted several refusal-to-fill forms relating to the Tampa prescriber,

and one of the pharmacists noted, among other things, “prescriber questionable.”



                                           84
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 85 of 147 PageID #: 245




      226. In June 2016, Walmart’s Director of Controlled Substances notified

Walmart’s Regional Health and Wellness Director for Florida, Alabama,

Mississippi, and Georgia that the Tampa prescriber was one of the top three

prescribers for oxycodone 30mg at Store 5654 in Tampa, that 75 percent of this

prescriber’s prescriptions for oxycodone 30mg were for quantities of 120 dosage

units or greater, and that the top-three drugs prescribed by this prescriber were

oxycodone 30mg, hydromorphone 8mg, and methadone 10mg.

      227. A month-and-a-half later, in mid-August 2016, Walmart’s Director of

Controlled Substances told a director in the compliance unit and other Walmart

compliance personnel that the Tampa prescriber was the number-one prescriber of

oxycodone 30mg at Store 5964 in Tampa, accounting for 14 percent of all such

prescriptions dispensed by Store 5964.

      228. Despite all of these warning signs of diversion, Walmart took no action

to limit the shipment of controlled substances to pharmacies routinely filling

prescriptions issued by the Tampa prescriber and did not report any suspicious orders

for Stores 959, 5654, or 5964 to the DEA.

Walmart Failed to Adequately Staff and Train its Compliance Personnel and
Shipped Flagged Orders Before Compliance Personnel Could Examine Them

      229. Although Walmart was the World’s largest private employer at all

relevant times and employed well over 1 million people in the United States alone,

Walmart failed to devote sufficient personnel to operate its SOM program. Instead,

                                         85
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 86 of 147 PageID #: 246




Walmart was woefully understaffed for reviewing flagged orders from its 5,000

pharmacies and determining which of those orders were suspicious, and therefore,

had to be reported to the DEA.

      230. For at least part of the time from June 2013 through July 2015,

compliance personnel working in Walmart’s headquarters in Bentonville, Arkansas

were not involved in detecting suspicious orders.

      231. Walmart recognized this arrangement as inadequate and, in the

“Overview of SOM Project Progress” attached to a publicly-disclosed November 23,

2014 email, listed several problems associated with Walmart’s failure to involve

compliance personnel from the Company’s headquarters in monitoring suspicious

orders, including:

             a.      “Inconsistent application of monitoring standards by associate[s]

across DC facilities”;

             b.      “No consistent training for associates”;

             c.      “No dedicated [Home Office] resource”; and

             d.      “SOM policy only included DC associate responsibilities – no

[headquarters] involvement or cross-functional collaboration.”

      232. Walmart’s distribution centers were not staffed with enough personnel

to evaluate all flagged orders.

      233. Of particular concern was that Walmart failed to devote sufficient staff


                                          86
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 87 of 147 PageID #: 247




to monitoring orders of Schedule II controlled substances, which were the most

dangerous controlled substances that Walmart distributed. All Schedule II controlled

substances distributed by Walmart were distributed via its distribution center in

Bentonville, Arkansas. The Bentonville distribution center filled Schedule II orders

itself and served as the intermediary between Walmart’s pharmacies and the

independent distributors when it could not fill Schedule II orders on its own. At one

point, there were only three employees at the Bentonville distribution center to

review and evaluate hundreds of orders for Schedule II controlled substances that

Walmart’s own thresholds had flagged each day (and many more after hydrocodone

was reclassified as a Schedule II drug effective October 6, 2014).

      234. Walmart also did not allow its staff adequate time to examine flagged

orders for Schedule II drugs placed with the Bentonville distribution center.

Although Walmart policy called for a temporary “hold” to evaluate orders that had

tripped the company’s thresholds, that “hold” was often overridden in favor of

expeditious shipping to satisfy its pharmacies. At least at one point in time, if the

Bentonville distribution center flagged orders exceeding 50 bottles but did not

receive an instruction by 3 p.m. that same day as to whether the order was suspicious

or appropriate for shipment, the distribution center shipped the unusually large order

without notifying the DEA.

      235. At other distribution centers, Walmart similarly failed to provide its



                                         87
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 88 of 147 PageID #: 248




staff with the ability to evaluate the stream of orders from its pharmacies.

       236. For example, the distribution center in Williamsport, Maryland, refused

to devote adequate resources and personnel to properly evaluating orders that

Walmart’s SOM system had flagged for evaluation. As a result, it chose not to

review every flagged order. In a memorandum circulated on or about October 11,

2013, E.O., an operations manager at the Williamsport distribution center, stated that

there were “too many orders to review each line [of Reddwerks orders alerts] in

detail.”

       237. A year later, the problem had not been fixed. An internal presentation

from October 2014 recognized that “[a]ll flags must be cleared before production on

any items can begin, so there is limited time for evaluation.”

       238. Walmart also failed to provide consistent, adequate training to the

employees responsible for suspicious-order monitoring functions.

       239. First, Walmart assigned SOM functions such as detecting, rejecting,

and reporting suspicious orders, approving orders in excess of a threshold, and

cutting orders to or below thresholds, to distribution center personnel who Walmart

knew had limited or no prior experience with suspicious-order monitoring or even

with regulatory compliance of any kind.

       240. Second, Walmart failed to provide these employees with training

specific to monitoring suspicious orders of controlled substances, including



                                          88
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 89 of 147 PageID #: 249




appropriate training regarding drug diversion trends and the prescription drug abuse

epidemic. Indeed, Walmart provided its staff with no training program, training

materials, or written policies, procedures, or criteria specific to suspicious-order

monitoring.

Walmart Routinely Failed to Investigate Flagged “Orders of Interest” and
Report Orders it was Unable to Clear to the DEA

      241. As noted above, during this time period, Walmart set the following

thresholds to flag unusually large orders for investigation: more than 20 bottles for

Schedule II controlled substances, more than 50 bottles for Schedule III, IV, and V

controlled substances, and order amounts that were 30% above the four-week

average.

      242. Pharmacy Manual 21-402 (July 2014) required Walmart to hold and

evaluate all orders flagged by its SOM system. The manual referred to such orders

as “orders of interest” and noted specifically that they “warrant[ed] follow-up

evaluation to determine whether … [they are] suspicious.”

      243. Consistent with the manual, a Walmart Senior Manager for Logistics

stated in a publicly-disclosed August 27, 2014 email: “Our obligation is to monitor

all orders, investigate ‘orders of interest’ (potentially ‘suspicious’ orders), hold

any ‘order of interest’ until/unless the order is investigated and cleared and

report any ‘suspicious’ orders to DEA.”

      244. Despite this clear policy, Walmart routinely failed to investigate

                                          89
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 90 of 147 PageID #: 250




thousands of flagged orders.

      245. For example, Walmart generated an internal report referred to as an

“Over 20 report,” which flagged all orders for Schedule II controlled substances that

were greater than 20 bottles. Walmart referred to orders of more than 20 bottles of

Schedule II controlled substances as “orders of interest” that warranted additional

evaluation.

      246. But in many cases, no Walmart personnel at any level completed any

investigation of these “Over 20” orders of powerful Schedule II controlled

substances.

      247. Walmart did not use these Over 20 reports to detect suspicious orders

and report them to the DEA. Walmart has admitted that it shipped all Schedule II

orders of between 21 and 50 bottles that its pharmacies placed—without conducting

any meaningful investigation into those orders, and sometimes without conducting

any investigation at all.

      248. From June 2013 to July 2015, Walmart shipped its pharmacies at least

66,000 Schedule II orders in which the weekly totals ranged from 21 to 50 bottles.

      249. In addition, the Rogers, Arkansas distribution center routinely shipped

orders it had flagged for review without actually reviewing them.

      250. For at least part of the Distribution Period, the Rogers distribution

center did not use Reddwerks to identify suspicious orders but, instead, used a



                                         90
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 91 of 147 PageID #: 251




system called KNAPP.

      251. KNAPP was an order fulfillment system, but it had very limited ability

to detect unusual orders of controlled substances.

      252. Under the KNAPP system, once an order was “flagged” by the Rogers

distribution center for further evaluation, the system could not “hold” that specific

order while the order was scrutinized to determine if it was suspicious or not. Instead,

due to limitations of the KNAPP system, if the Rogers distribution center held a

pharmacy’s order for further evaluation, then all the other orders would also be held

and not shipped.

      253. In a publicly disclosed email dated August 25, 2014, a Walmart Senior

Manager for Logistics noted that some Walmart employees were “uncomfortable

with our inability to find a systemic or manual solution that would allow us to ‘hold’

orders pending evaluation.” The email further stated that Practice Compliance

“would prefer to move all of the Control drug business out of [the Rogers distribution

center] and to McKesson until the KNAPP solution is in place.”

      254. However, Walmart did not move its controlled-substance business from

the Rogers distribution center to McKesson, instead continuing to use KNAPP and

operate a system that Walmart knew was flawed.

      255. The “Overview of SOM Project Progress” listed specific deficiencies

with KNAPP, noting that:


                                          91
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 92 of 147 PageID #: 252




             a.    The Rogers distribution center “had very limited ability to

monitor orders – KNAPP does not include monitoring functionality”; and

             b.    “System (Reddwerks or KNAPP) did not allow alerted orders to

be ‘held’ pending evaluation.”

      256. Because KNAPP did not enable Walmart to hold an order while

evaluating that order, Walmart routinely shipped suspicious orders without

evaluating them and without reporting them to the DEA. In fact, during this time,

the Rogers distribution center reported no suspicious orders at all.

Walmart Failed to Document its Evaluation of Flagged Orders

      257. Walmart’s SOM policy required compliance personnel to evaluate

flagged orders and then document those evaluations.

      258. Under Pharmacy Manual 21-402 (July 2014), Walmart’s evaluations of

flagged orders were to be documented using the “Order of Interest Evaluation

Form.” The policy stated that “[a]ll documentation related to Order of Interest

evaluations, determination of Suspicious Orders, and federal and state reporting

must be retained for three years.”

      259. Likewise, Walmart’s Practice Compliance division adopted a policy in

January 2015, referred to as “Controlled Substances Suspicious Order Monitoring,”

which required Walmart to “document the final conclusion of the evaluation” and

“retain documentation of any reports made to the DEA and state agencies.”



                                         92
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 93 of 147 PageID #: 253




      260. However, prior to 2015, Walmart had no system or process in place to

document and retain this information.

      261. Walmart recognized this flaw with its SOM system. The October 2014

internal presentation noted that there was “[n]o defined process for tracking why DC

cuts or clears specific orders.” Likewise, the “Overview of SOM Project Progress”

acknowledged that Walmart had “[n]o process for documenting order evaluations or

reporting decisions.”

      262. In those instances when Walmart conducted some due diligence on

flagged orders, it often did not record the factual information it may have gathered

about the order or the conclusion it made as to whether or not the order was

suspicious.

      263. For example, from June 26, 2013, through July 31, 2015, Walmart

shipped tens of thousands of weekly orders of Schedule II controlled substances and

Schedule III narcotics that exceeded Walmart’s own established thresholds without

documenting facts about those shipments necessary to determine if those orders or

future orders from the same pharmacies were suspicious.

      264. Because Walmart did not maintain these records, Walmart compliance

personnel charged with scrutinizing and determining whether an order from one of

its 5,000 pharmacies was suspicious lacked the necessary facts to complete their

important gatekeeping role with respect to other orders.



                                        93
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 94 of 147 PageID #: 254




Walmart’s Detection and Reporting System Remained Defective

      265. Walmart recognized the extensive flaws with its SOM program and the

limitations of the Reddwerks and KNAPP systems, and attempted to address the

flaws through a few modifications.

      266. Walmart hired a consulting firm, Mu Sigma, to review a statistical

methodology for identifying suspicious orders that Walmart had designed on its

own. Walmart’s proposed statistical methodology would implement pharmacy-

specific and drug-specific thresholds to replace the 20-bottle and 50-bottle

thresholds that Walmart had been using in Reddwerks.

      267. Mu Sigma reviewed Walmart’s proposed revisions to its system and

identified several flaws with the proposed statistical methodology. According to a

January 2014 Mu Sigma report to Walmart, the “shortcomings” in Walmart’s

proposed approach included an inability to detect patterns over time and one-size-

fits-all minimum thresholds.

      268. Mu Sigma proposed a more effective methodology that would capture

outlier orders missed by Walmart’s proposed approach.

      269. Walmart rejected Mu Sigma’s proposed approach in part due to cost. In

March 2014, K.S., a Senior Manager for Logistics, expressed, “[Mu Sigma] quoted

us $185,000 for the work which, I think, is ridiculous.” That year, Walmart reported

operating profit of approximately $27 billion.



                                        94
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 95 of 147 PageID #: 255




      270. In or about August 2015, Walmart implemented the statistical

methodology that Mu Sigma had informed Walmart was flawed.

      271. Walmart continued to use this modified system from approximately

August 2015 through November 29, 2017.

Despite the Modifications to Reddwerks, Many Flaws Remained

      272. Walmart’s modifications to Reddwerks failed to fix many of the serious

defects from its prior SOM program.

      273. Walmart’s modified SOM program still failed to detect whether orders

were of an unusual frequency or unusual pattern, much less report those kinds of

unusual orders.

      274. Walmart’s modified SOM program continued to ignore known

incidents of diversion occurring at its pharmacies.

      275. Moreover, Walmart’s modified SOM program still did not consider

whether a pharmacy was ordering the same controlled substance of the same drug

strength, but with multiple NDCs. As noted above, this defect permitted pharmacies

to place orders well beyond the size thresholds without those orders ever being

flagged.

      276. In addition, Walmart’s modified SOM program, when determining

whether an order placed with a Walmart distribution center was suspicious,

continued to ignore at least hundreds of thousands of orders that its pharmacies



                                         95
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 96 of 147 PageID #: 256




placed with independent distributors.

      277. Walmart still had no visibility into orders that Sam’s Club-branded

pharmacies placed directly with AmerisourceBergen. For example, in November

2015, a pharmacist at a Sam’s Club-branded store requested a threshold increase

directly from AmerisourceBergen, bypassing Walmart’s compliance unit. In a

publicly-disclosed December 2015 email, a Walmart Director of Controlled

Substances, recognized that threshold-increase requests made by Sam’s Club-

branded pharmacies directly to AmerisourceBergen limited Walmart’s “visibility

into Sam’s from a SOM standpoint.”

      278. Even as late as May 2017, Walmart had the same lack of visibility into

orders that Walmart-branded pharmacies placed directly with McKesson. In a

publicly disclosed May 3, 2017 email, a Walmart Director of Controlled Substances

discussed the rollout of a new project that would “reduce the number of orders going

directly to McKesson from the pharmacy. Those direct to McKesson orders limit our

ability to get full visibility to what pharmacies order and this project will be very

helpful to us.”

      279. As a consequence of these continuing problems with its SOM system,

Walmart failed to report at least hundreds of thousands of suspicious orders to the

DEA, in violation of the law.




                                         96
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 97 of 147 PageID #: 257




Walmart Continued Failing to Report Unusually Large Orders

      280. In mid-2015, Walmart changed the Reddwerks thresholds that it used

to detect unusually large orders placed by its pharmacies.

      281. Walmart modified its prior approach of applying uniform numeric

thresholds to its pharmacies’ orders (i.e., the 20-bottle threshold for Schedule II

drugs and the 50-bottle threshold for Schedule III, IV, and V drugs). Instead, it

imposed pharmacy-specific, drug-specific, weekly thresholds.

      282. To set these new thresholds, however, Walmart chose a flawed

approach that would detect suspicious orders only in the rarest of instances. For

pharmacies that typically ordered large quantities, Walmart flagged all orders that

were more than three standard deviations from that pharmacy’s average order size

for that drug. For pharmacies that typically ordered smaller quantities, Walmart

flagged all orders that were more than three standard deviations from the average

order size of all of Walmart pharmacies’ orders for that drug.

      283. Walmart adopted this approach despite knowing that it was likely to

cause Walmart not to detect many orders that were outliers. Indeed, in early 2014,

Mu Sigma, the consulting firm working with Walmart to validate its proposed new

methodology, had warned Walmart that Walmart’s approach might not detect some

unusually large orders.

      284. Also, in setting pharmacy-specific thresholds, Walmart chose baselines



                                         97
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 98 of 147 PageID #: 258




that were flawed. Walmart used pharmacy averages based on orders from a 52-week

period during a time when, as Walmart was well aware, the prescription drug abuse

epidemic was raging across the country.

      285. Had Walmart lawfully rejected and reported suspicious orders before it

modified the Reddwerks system, then these order averages would have been lower.

But by relying on already excessive orders to calculate a pharmacy’s average order,

Walmart created an inflated average that masked the suspicious nature of those –

and subsequent – orders.

      286. Walmart’s decision to set thresholds for pharmacies based on inflated

pharmacy averages caused Walmart to fail to report suspicious orders.

      287. The lowest possible threshold for any controlled substance was 2,000

dosage units per week. Walmart had simply decided that the minimum threshold for

flagging an order – no matter which pharmacy had placed the order and how small

that pharmacy’s average order plus three standard deviations was – would be 2,000

dosage units per week.

      288. For many of Walmart’s pharmacies, the 2,000-unit minimum threshold

for triggering suspicious-order monitoring was far too high to enable Walmart to

detect whether an order was unusually large.

      289. Some pharmacies, for instance, typically ordered far below 2,000

dosage units of particular drugs in any given week. This minimum threshold meant



                                          98
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 99 of 147 PageID #: 259




that those pharmacies could place an order for an unusually large quantity for that

pharmacy without that order ever being flagged.

      290. The inadequacy of the 2,000-unit minimum threshold for detecting

unusually large orders is illustrated by considering a hypothetical Walmart

pharmacy’s orders. For example, suppose that over the course of a year, a Walmart

pharmacy had received an average of 350 units of oxycodone-acetaminophen

5/325mg per week, and its average plus three standard deviations was 1,100 units of

oxycodone-acetaminophen 5/325mg. In that scenario, under the modified SOM

system, Walmart would have significantly raised that pharmacy’s threshold from

1,100 dosage units to the minimum threshold of 2,000 dosage units. Accordingly,

that pharmacy could have placed an unusually large order of oxycodone-

acetaminophen 5/325mg – more than five times its average amount of this powerful

opioid – without that order being flagged as an unusual size for that pharmacy.

      291. As a result of the 2,000-unit minimum threshold, Walmart failed to

detect aberrant order sizes for those pharmacies that typically ordered smaller

amounts of drugs and, therefore, failed to report many suspicious orders to the DEA.

      292. From August 2015 through November 2017, Walmart continued to

manipulate its SOM program in a manner that avoided reporting unusually large-

sized orders to the DEA.

      293. During this period, for some orders that exceeded size thresholds,



                                        99
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 100 of 147 PageID #: 260




Walmart continued to “cut,” i.e., reduce the size of, those orders, and then shipped

the reduced order without reporting the initial order to the DEA.

      294. Walmart engaged in cutting orders on a routine basis. For example, over

the course of four separate weeks in the fall of 2015, Walmart cut and shipped more

than 50 orders without ever reporting these orders to the DEA.

      295. Sometimes, Walmart did not simply reduce an unusually large order,

but rejected the order altogether without filing a suspicious-order report with the

DEA. Over the course of four separate weeks in the fall of 2015, Walmart rejected

more than 30 orders by cutting those orders down to zero bottles. Walmart did not

file a suspicious-order report for any of these rejected orders.

      296. Upon information and belief, Walmart continued to cut certain

unusually large orders to zero bottles through at least November 29, 2017.

      297. Sometimes, Walmart recorded in Archer that it was not filling the

original order, but instead cut the order down to the maximum threshold amount,

without further explanation. In other words, Walmart’s response to an unusually

large order was to ship the pharmacy the largest amount it could ship that was

consistent with the threshold – without any apparent investigation of the unusually

large order and without reporting the order to the DEA.

      298. For instance, on September 24, 2015, Store 3633 in Waynesboro,

Pennsylvania, placed an order for 12 bottles of buprenorphine HCL 8mg. The order



                                         100
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 101 of 147 PageID #: 261




was flagged in Walmart’s SOM system and went to the Company’s headquarters in

Bentonville, Arkansas for evaluation. Personnel from headquarters called the

pharmacy at Store 3633, which in turn related that the pharmacy “just wanted to

receive the weekly threshold.” On September 24, 2015, Walmart’s headquarters

personnel “cut” the order down to 11 bottles. Walmart never reported the initial

suspicious order of 12 bottles to the DEA. The “reason code” for the cut order in

Reddwerks was listed simply as “Error-System(POS).”

      299. The next day, on September 25, 2015, Store 3633 placed an additional

order for two bottles of buprenorphine HCL 8mg. The order was flagged in

Walmart’s SOM system and went to Bentonville for evaluation. Walmart “cut” the

order down to zero bottles. Walmart never reported the suspicious order of two

bottles to the DEA. The “reason code” for the cut order in Reddwerks was listed as

“Error-System(POS).”

      300. The same day, Walmart took the same approach with an order from a

different pharmacy. On September 25, 2015, Store 2281 in West Mifflin,

Pennsylvania, placed an order for nine bottles of buprenorphine HCL 8mg. The order

was flagged in Walmart’s SOM system and went to Bentonville for evaluation.

Personnel from Bentonville called the pharmacy at Store 2281, which in turn related

that the pharmacy “would only like to receive the weekly threshold amount.” On

September 25, 2015, Walmart “cut” the order down to four bottles. Walmart never



                                       101
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 102 of 147 PageID #: 262




reported the suspicious order of nine bottles to the DEA. The “reason code” for the

cut order in Reddwerks was listed as “Error-System(POS).”

      301. At other times, Walmart would record in Archer that the original order

was a “mistake” or “error,” without any explanation of the nature of the alleged

mistake or error.

Walmart Disregarded its Own “Hard Limits”

      302. Another problem with Walmart’s SOM system during this time period

was that Walmart allowed its pharmacies to exceed hard limits that it had imposed

on certain controlled substances following the submission of a suspicious-order

report to the DEA.

      303. In those rare instances when Walmart filed a suspicious-order report

with the DEA for an unusual order placed by a pharmacy, Walmart would sometimes

put the pharmacy on a “remediation plan.” When a Walmart pharmacy was placed

on a remediation plan, Walmart would often reduce the quantity of the particular

drug and strength that had been the subject of the suspicious-order report. Walmart

accomplished this reduction by assigning the pharmacy a weekly hard limit for that

drug. The duration of the remediation plan was usually one to two months.

      304. Walmart distribution centers often blatantly disregarded the weekly

hard limit set in remediation plans.

      305. For example, Walmart placed Store 2530 in Rutland, Vermont, on a



                                       102
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 103 of 147 PageID #: 263




two-month remediation plan following the March 2, 2017 placement of a suspicious

order of 23 bottles of buprenorphine HCL 8mg, an order that brought that

pharmacy’s weekly total to 65 bottles. The remediation plan limited Store 2530 to a

weekly hard limit of 50 bottles for this drug through May 5, 2017. However, during

two separate weeks over the course of the remediation period, Walmart shipped 71

bottles and 67 bottles, respectively, to Store 2530 without reporting these orders to

the DEA.

      306. Store 2530 exceeded its remediation-plan hard limit for two additional

weeks by placing buprenorphine HCL 8mg orders fulfilled by both McKesson and

Walmart. Over a one-week period in April 2017, Walmart shipped 50 bottles of

buprenorphine HCL 8mg to Store 2530, and McKesson shipped two bottles, for a

total of 52 bottles, exceeding the remediation plan hard limit by two bottles. During

the last week of Store 2530’s remediation plan in May 2017, Walmart shipped 50

bottles of buprenorphine HCL 8mg to the pharmacy, and McKesson shipped 106

bottles. The total of 156 bottles in that one week was more than three times Store

2530’s remediation-plan hard limit of 50 bottles.

      307. In another example, following an August 23, 2017 suspicious order of

42 bottles of hydrocodone-acetaminophen 10/325mg for a total weekly order of 79

bottles, Walmart placed Store 130 in Muskogee, Oklahoma, on a remediation plan

for hydrocodone-acetaminophen 10/325mg. The remediation plan limited Store 130



                                        103
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 104 of 147 PageID #: 264




to a weekly hard limit of 50 bottles of hydrocodone-acetaminophen 10/325mg from

August 25, 2017 through October 20, 2017. Yet during at least one week of the

remediation plan, Walmart shipped 61 bottles to the pharmacy, ignoring the 50-

bottle weekly limit without reporting this order to the DEA.

      308. All of the significant shortcomings from the initial Reddwerks system

and the modified Reddwerks system rendered Walmart’s SOM program ineffective

and, as a result, Walmart failed to detect and report suspicious orders to the DEA, as

required by law.

      309. From June 26, 2013 through November 29, 2017, Walmart shipped

approximately 15.2 million orders of Schedule II controlled substances and Schedule

III narcotics to its own pharmacies. This figure does not include any other Schedule

III controlled substances, or any Schedule IV and Schedule V controlled substances.

Nor does it include orders shipped to Walmart pharmacies from outside distributors.

From June 26, 2013 through November 29, 2017, Walmart shipped approximately

37.5 million Schedule II, III, IV and V orders to its pharmacies. During the same

time period, Walmart reported only 204 suspicious orders to the DEA—an

infinitesimal percentage.

      310. Walmart’s infinitesimally low rate of suspicious-order reporting is

incredible. The small number of suspicious orders Walmart reported cannot be

credibly attributed to a lack of unusual or otherwise suspicious orders placed by its



                                         104
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 105 of 147 PageID #: 265




pharmacies.

      311. By comparison, McKesson, the independent distributor that served as

the back-up distributor to Walmart-branded pharmacies, received far fewer orders

from Walmart’s pharmacies but reported to the DEA more than 13,000 suspicious

orders from Walmart pharmacies between June 26, 2013 and November 29, 2017.

      312. Walmart’s failure to report suspicious orders stems from Walmart’s

decisions to operate a system that failed to detect suspicious orders and to manipulate

that system to avoid reporting to the DEA those suspicious orders that were detected.

      313. Walmart’s failure to detect and report suspicious orders not only

violated the law, but also inhibited Walmart’s ability to timely investigate the

suspicious orders and uncover potentially unlawful conduct.

      314. Before reporting suspicious orders to the DEA, Walmart first had to

identify the suspicious orders for itself. The regulation explains that the distributor

must design and operate a system “to disclose to the registrant suspicious orders of

controlled substances.” 21 C.F.R. § 1301.74(b).

      315. If Walmart had properly identified suspicious orders in the first place,

as required by the regulation, steps could have been taken to investigate the orders.

      316.




                                         105
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 106 of 147 PageID #: 266




      317. If Walmart had complied with its obligation to detect and report

suspicious orders, it would have investigated the reasons for those orders and

initiated remediation plans. It thus could have taken steps that might have led to the

timely detection of unlawful, improper, or dangerous conduct. For example,

Walmart could have discovered that the unusually high demand for a controlled

substance at a particular pharmacy was resulting from dispensing at that pharmacy

for a “pill mill” prescriber.

      318. For the at least hundreds of thousands of suspicious orders that Walmart

never even identified, Walmart did not institute remediation plans to inquire into the

orders, and it never informed the DEA of those suspicious orders.

      319. When Walmart fulfilled suspicious orders, Walmart’s approach

allowed dangerous controlled substances to flood the communities it purportedly

served. Even in those circumstances where Walmart recognized that certain orders



                                         106
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 107 of 147 PageID #: 267




were “suspicious” after those orders had already been shipped to its stores,

Walmart’s failure to report those orders and take other remedial steps allowed the

ordered drugs to “enter the market.” As a Senior Manager for Logistics wrote in a

publicly-disclosed August 20, 2014 email, “[t]he alternative to pulling the order back

is to simply continue to follow the process we have today. We can add further

evaluation of orders after shipment but, if we see an issue that suggests that product

shouldn’t have been shipped, we just leave it at the store and let it enter the market.

Given the choices, [having the store] ship… the product back feels like the more

socially responsible approach, but the [Distribution Center] will do whatever

leadership wants them to do.”

      320. Walmart’s systematic failure, for years, to comply with its legal

obligation to detect and report each of its suspicious orders thus created a major

obstacle to efforts to combat the prescription drug abuse epidemic.

      321. Walmart also financially benefited from these violations of law.

Walmart chose to avoid the expense of creating and implementing a proper program

for monitoring and reporting suspicious orders. For example, Walmart avoided the

expense of creating and implementing a remediation plan for each suspicious order,

which could have imposed burdens on Walmart and might also have uncovered

improper activity that Walmart would have to remediate. Likewise, Walmart

avoided the expense of paying for adequate numbers of compliance personnel. Most



                                         107
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 108 of 147 PageID #: 268




critically, Walmart profited by providing its pharmacies with unusually large

quantities of controlled substances to sell, and from selling other products to

customers who came to Walmart stores only because Walmart pharmacies would

readily provide these controlled substances.

      322. In sum, Walmart chose, for years, to disregard a well-established legal

obligation on a systematic basis and a huge scale involving at least hundreds of

thousands of orders of controlled substances. In doing so, Walmart increased the risk

of undetected unlawful conduct and contributed to serious widespread harm from

the nationwide prescription opioid abuse epidemic.

    THE INDIVIDUAL DEFENDANTS IGNORED THE COMPANY’S
  FAILURE TO ADOPT AN APPROPRIATE COMPLIANCE PROGRAM

      323.




      324. After Walmart and the DEA entered the MOA in 2011, there is no

question that the Board knew about the Company’s misconduct, its failure to have

an appropriate compliance program in place, and its obligation to take remedial

action going forward.

      325. The Board, however, failed to implement and maintain an appropriate

compliance program despite having notice that its compliance program was




                                        108
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 109 of 147 PageID #: 269




ineffective and that it was subject to the MOA and ongoing obligations to address

diversion issues.

      326.




      327.




      328.




                                      109
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 110 of 147 PageID #: 270




      329.




      330.




      331.




      332.




                                     110
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 111 of 147 PageID #: 271




      333.




      334.




      335.




      336.




                                     111
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 112 of 147 PageID #: 272




      337.




      338.




                                     112
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 113 of 147 PageID #: 273




      339.




      340.




                                     113
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 114 of 147 PageID #: 274




      341.




      342.




      343.




      344.




                                     114
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 115 of 147 PageID #: 275




      345.




                                     115
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 116 of 147 PageID #: 276




      346.




      347.




                                     116
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 117 of 147 PageID #: 277




      348.




      349.




      350.




                                     117
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 118 of 147 PageID #: 278




      351.




      352.




                                     118
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 119 of 147 PageID #: 279




      353.




      354.




                                     119
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 120 of 147 PageID #: 280




      355.




                                     120
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 121 of 147 PageID #: 281




      356.




      357.




                                     121
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 122 of 147 PageID #: 282




      358.




      359.




      360.




                                     122
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 123 of 147 PageID #: 283




      361.




      362.




                                     123
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 124 of 147 PageID #: 284




      363.




      364.




      365.




      366. According to a September 27, 2019 letter to the Department of Justice

written by the Jones Day law firm on behalf of Walmart, the DOJ had been

conducting a civil investigation into the Company regarding violations of the CSA

and FCA for nearly 3 years. Walmart produced nearly 1 million pages of documents

and 6 million individual prescription records to the government. To investigate

Walmart, the government had established a national “Working Group” consisting of

15 U.S. Attorneys’ offices across the country as well as the Civil Fraud Section of

the Civil Division, the Narcotics and Dangerous Drug Section of the Criminal

Division, and the Consumer Protection Branch of the Civil Division.



                                       124
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 125 of 147 PageID #: 285




      367. While the letter insists that Walmart had done nothing wrong, it

recognized that prosecutors in Texas recently threatened a former Walmart

compliance employee with indictment. Indeed, in the prior year, Walmart had been

threatened with indictment but reportedly it was quashed by political appointees to

the DOJ and elsewhere. Indeed, Walmart was subject to a tolling agreement with the

DOJ that was scheduled to expire on October 25, 2019 concerning possible charges.

Walmart was also subject to numerous questions and interviews from members of

the Working Group.

      368. In fact, beginning on or about December 7, 2016, the DEA had begun

an investigation into Walmart, having first issued five subpoenas to the Company.

Walmart complied with the subpoenas. On several occasions, Walmart met with

federal prosecutors from Texas in an effort to explore a possible resolution.

      369.




    THE CURRENT DIRECTOR DEFENDANTS MADE MISLEADING
          STATEMENTS IN THE COMPANY’S 2020 PROXY

      370.   Plaintiff’s allegations with respect to the misleading statements in the

2020 Proxy are based solely on negligence; they are not based on any allegation of

reckless or knowing conduct by or on behalf of these Defendants, and they do not

                                        125
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 126 of 147 PageID #: 286




allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,

reliance upon any allegation of, or reference to, any allegation of fraud, scienter, or

recklessness with regard to these allegations and related claims.

      371. On April 23, 2020, the Company issued its 2020 Proxy filed on Form

DEF 14A (the “2020 Proxy”) for the 2020 Annual Meeting of Stockholders, which

was scheduled to be held on June 3, 2020.

      372. In the 2020 Proxy, the Current Defendants solicited stockholder votes

to, among other things, reelect all eleven of them to the Board.

      373. The Current Director Defendants negligently issued misleading

statements with respect to these solicited votes.

      374. As detailed above, the Company entered an MOA that was in effect

from March 2011 through March 2015, pursuant to which Walmart agreed from then

on to “maintain a compliance program, updated as necessary, designated to detect

and prevent diversion of controlled substances as required by the Controlled

Substances Act.” Under the MOA, the compliance program mandated procedures to

ensure that Company pharmacists identified “red flags” and or other suspicious

circumstances concerning the distribution of controlled substances. Accordingly, the

Board was under a duty to ensure that the Company complied with these obligations,

which it did not do.




                                         126
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 127 of 147 PageID #: 287




      375. Nevertheless, the 2020 Proxy falsely touted Board members’ purported

oversight activities – which ran afoul of the duties mandated by the MOA and

controlled substances laws.

      376. In support of the Current Director Defendants’ bid for reelection, the

2020 Proxy presented the Company’s “Corporate Governance Highlights.” While

touting the “expansion of convenience and delivery options,” the 2020 Proxy did not

discuss efforts concerning anti-diversion policies, nor did they make any meaningful

reference to actions taken to stem the opioid epidemic, despite the issues plaguing

the Company. The 2020 Proxy touted the effectiveness of the Governance

Committee, which was designed to “enhance the effectiveness of the Board’s risk

oversight function” and “perform the risk oversight functions described [herein].”

      377. With respect to the Audit Committee, the 2020 Proxy touted all four

members’ international business experience, that three had accounting and financial

reporting experience, and that two members had regulatory/legal risk management

oversight experience.” Though the committee’s “Primary Responsibilities” include

myriad duties, there is no reference concerning its obligation to oversee opioid issues

or compliance with the CSA and DEA regulations. Indeed, the statement that the

Audit Committee “[r]eviews risk assessment and risk management process and

policies, processes and procedures regarding compliance with applicable laws and

regulations, as well as Global Statement of Ethics and Code of Ethics for the CEO



                                         127
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 128 of 147 PageID #: 288




and Senior Financial Officers” is false because there was no meaningful oversight

over the Company’s distribution of the controlled substances that fueled the opioid

crisis.

          378. With respect to the Governance Committee, the 2020 Proxy again touts

the experience of its three members. The 2020 Proxy further states that the

committee “reviews and advises management on environmental, social, and

community initiatives, as well as legislative affairs and public policy engagement.”

However, there is no indication whatsoever that this committee had any role in

overseeing the Company’s anti-diversion policies or the malfeasance that was

occurring at the pharmacy level, though it was under an affirmative obligation to do

so under the MOA and applicable rules and regulations concerning controlled

substances.

          379. The 2020 Proxy further discusses the Board’s strategic oversight role.

The 2020 Proxy states that, in executing this function, “certain Board meetings are

enhanced with ‘hands-on’ experiences, such as visits to our stores and other facilities

or technology demonstrations.” The 2020 Proxy further states that the Board takes

an active role in risk oversight:

                 Walmart identifies, assesses, and assigns responsibility for
                 managing risks through its annual enterprise risk assessment
                 process, other internal processes, and internal control
                 environment. The Board, Board committees, and management
                 coordinate risk oversight and management responsibilities in a
                 manner that we believe serves the long-term interests of our


                                          128
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 129 of 147 PageID #: 289




             company and our shareholders through established periodic
             reporting and open lines of communication.

             Board Oversight:

                 • Has primary        responsibility   for   overseeing   risk
                   management

                 • Evaluates and approves strategic objectives and defines
                   risk tolerance

                 • Delegates certain risk management                 oversight
                   responsibilities to Board committees

                 • Receives regular reports from Board committee chairs
                   and management regarding risk-related matters.

      380. These statements were false and misleading because they failed to

disclose that the Board and its committees had taken little to no action with respect

to anti-diversion and compliance issues concerning opioids or the Company’s failure

to address issues observed at the pharmacy level concerning suspicious

prescriptions. Indeed,




                              . These issues were still ongoing.

      381. In fact, the word “opioid” appears only one time in the entire 2020

Proxy as part of a lengthy list of issues about which management may have briefed

the Audit Committee during the prior year.




                                        129
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 130 of 147 PageID #: 290




                           DAMAGES TO WALMART

      382. The Individual Defendants’ participation in the wrongdoing detailed

above and their failure to remedy the Company’s improper business practices have

exposed Walmart to billions of dollars in liability for individual, class action, and

government lawsuits. Walmart has been named as a defendant in numerous lawsuits

brought by various federal, state, and local governments related to the Company’s

unlawful distribution of opioids. As the Company admitted in its Annual Report on

Form 10-K filed with the SEC on March 20, 2020, the Company is “a defendant in

numerous litigation proceedings related to opioids,” which are so voluminous that

it “cannot reasonably estimate any loss or range of loss that may arise from such

claims and the related opioid matters,” but which nevertheless “may adversely

affect” its financial condition.

      383. Walmart’s role in the opioid epidemic has also damaged its reputation

within the business community, with the public, and in the capital markets. Walmart

professes to value its reputation, quoting founder Sam Walton in its Code of ethics:

             Don’t compromise your reputation. It’s a precious commodity.
             Don’t compromise your integrity… have a good name.”

                           - Sam Walton, Founder

                                        130
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 131 of 147 PageID #: 291




      384. As defendant McMillon states in the introduction to the Code of Ethics:

             We believe in everyday low costs and everyday low prices, but
             only if accomplished through our everyday integrity.

      385. In addition to its own professions about the value of its reputation,

Walmart’s customers, counterparties and prospects consider its ability to comply

with laws, rules, and regulations designed to address and decrease the opioid

epidemic. The government is less likely to be accommodating to companies that

have problems complying with the law. In addition, the Company stands to incur

higher marginal costs of capital and debt because the false and misleading

statements disseminated by the Individual Defendants have materially increased the

perceived risks of investing in and lending money to the Company.

      386. The damage to the Company’s reputation as a result of the Board’s

failure to implement a functional diversion control and compliance program has

been immense. Further, as a direct and proximate result of the Individual

Defendants’ actions, Walmart has expended, and will continue to expend,

significant sums of money. Such expenditures include, but are not limited to:

             (a)   costs incurred from defending and paying any settlement in the

opioid lawsuits and investigations brought by states, counties, municipalities,

governmental entities, and tribes in various federal, state, and other courts against

the Company, including, without limitation, in the MDL and the U.S. Department




                                        131
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 132 of 147 PageID #: 292




of Justice’s suit against the Company styled U.S. v. Walmart, Case No. 20-01744

(D. Del.).

              (b)   costs incurred in complying with the government investigations

into the misconduct detailed herein, including any fines or penalties resulting

therefrom; and

              (c)   costs incurred from compensation and benefits paid to the

defendants who have breached their duties to Walmart.

                                 DEMAND FUTILITY

      387.    Plaintiff repeats and re-alleges each and every allegation above as

though fully set forth herein.

      388. Plaintiff brings this action derivatively on behalf of Walmart to redress

the injuries to the Company suffered as a result of the Individual Defendants’

misconduct.

      389. Plaintiff currently owns shares of the Company’s common stock and

has owned shares of the Company’s stock continuously since October 2010 and

throughout the entire period of the Individual Defendants’ misconduct.

      390. Plaintiff understands his obligation to hold shares of the Company’s

common stock for the duration of this action and is prepared to do so.




                                        132
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 133 of 147 PageID #: 293




      391. Plaintiff will adequately and fairly represent the interests of Walmart

in enforcing and prosecuting its rights and is represented by counsel experienced in

stockholder derivative litigation.

      392. The Board consists of the following eleven directors: Current Director

Defendants (i) Conde, (ii) Flynn, (iii) Friar, (iv) Harris, (v) Horton, (vi) Mayer, (vii)

McMillion, (viii) Penner, (ix) Reinemund, (x) Rob Walton, and (xi) Steuart Walton.

      393. Plaintiff did not make a demand on the Board prior to bringing this

stockholder derivative suit because at least half the Board (i.e., six directors) faces

a substantial likelihood of personal liability for their misconduct. Further, there is

reason to doubt that at least half the Board could have made an independent and

disinterested decision to bring the claims asserted in this action. Accordingly, pre-

suit demand is excused as futile.

At Least Half the Board Faces a Substantial Likelihood of Personal Liability

      394. Demand is futile because at least half the Board (i.e., at least six

directors) faces a substantial likelihood of personal liability.

      395. As alleged above, all eleven Current Director Defendants violated

Section 14(a) of the Exchange Act by negligently making the misstatements and

omissions in the 2020 Proxy. It is against public policy to indemnify individuals for

violations of Section 14(a) of the Exchange Act. Accordingly, any indemnification

provided by the Company to these eleven defendants does not protect them from



                                          133
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 134 of 147 PageID #: 294




violations of Section 14(a) in the 2020 Proxy. As a result, the eleven Current

Director Defendants face a substantial likelihood of liability, excusing demand.

      396. Furthermore, all eleven Current Director Defendants breached their

fiduciary duties of loyalty by abdicating their responsibility to exercise proper

oversight of Walmart. The Current Director Defendants were, at all relevant times,

well aware of the stringent government regulation over controlled substances

distribution, the Company’s DEA reporting requirements, the MOA, and the opioid

epidemic facing the nation – especially considering that Walmart is the fifth largest

pharmacy chain in the United States. Yet they still failed to act.

      397. In addition, all eleven Current Director Defendants disregarded the

responsibilities that Walmart’s own Code of Ethics and Corporate Governance

Guidelines imposed on them. In short, the Code of Ethics and Corporate Governance

Guidelines require the Company’s officers, directors, and employees to obey the

law. Notwithstanding the provisions of the Code of Ethics and Corporate

Governance Guidelines, each of the eleven Current Director Defendants acquiesced

to, if not participated in, the decision to continue saturating the market with opioids

and failed to monitor and report suspicious orders to the proper authorities by failing

to implement an appropriate anti-diversion and control program. The eleven Current

Director Defendants knew of the duties imposed on them but failed to act, resulting

in Walmart’s massive revenues gained from its years-long distribution and



                                         134
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 135 of 147 PageID #: 295




dispensing of highly addictive opioids in contravention of the CSA and its duties

under the MOA.

      398. Individual Defendants (i) Conde, (ii) Flynn, (iii) Friar and (iv) Horton,

as members of the Audit Committee, also reviewed and approved the improper

statements in the 2020 Proxy. Thus, these four Individual Defendants were

responsible for knowingly or recklessly allowing the improper statements related to

the Company’s regulatory compliance and disclosure controls. Despite their

knowledge or reckless disregard, these four defendants caused the improper

statements in the 2020 Proxy. Accordingly, these four defendants breached their

fiduciary duty of loyalty and good faith because they participated in the wrongdoing

described herein. Thus, these four defendants face a substantial likelihood of

liability for their breach of fiduciary duties, so any demand upon them is futile.

      399. Walmart’s history of non-compliance with the CSA and knowledge of

the opioid epidemic render this derivative action distinct from those concerning

most other corporate boards. A typical corporate board might plausibly claim

ignorance when it comes to compliance failures. Here, however, the MOA

specifically required the Company to create a robust compliance program. The

Board’s failure to carry out the terms of the MOA for years, thus permitting Walmart

to repeatedly violate the CSA, cannot be regarded as the valid exercise of business

judgment.



                                         135
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 136 of 147 PageID #: 296




There is Reason to Doubt that at Least Half the Board Could Have Made an
Independent and Disinterested Decision

      400. Demand is also futile because there is reason to doubt that at least half

the Board (i.e., six directors) could have made an independent and disinterested

decision to bring the claims asserted in this Action.

      401. Flynn joined the Board in 2012 and was a director during the period

that the MOA was effective. Accordingly, he served as a director of the Company

during some or all of the wrongdoing alleged herein, knew of the wrongdoing, and

failed to act in the face of a known duty to act. He was aware of the MOA but ignored

his obligation to cause Walmart to abide by those obligations. His obligation to

cause Walmart to abide by those obligations is underscored by his being the

Chairman of the Audit Committee. Accordingly, there is reason to doubt that he

could have made an independent and disinterested decision to bring the claims

asserted in this action.

      402. Horton joined the Board in 2014 and was a director during the period

that the MOA was effective. Accordingly, he served as a director of the Company

during some or all of the wrongdoing alleged herein, knew of the wrongdoing, and

failed to act in the face of a known duty to act. He was aware of the MOA but ignored

his obligation to cause Walmart to abide by those obligations. His obligation to

cause Walmart to abide by those obligations is underscored by his membership on

the Audit Committee and his being the Chairman of the Governance Committee.


                                         136
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 137 of 147 PageID #: 297




Accordingly, there is reason to doubt that he could have made an independent and

disinterested decision to bring the claims asserted in this action.

      403. Mayer joined the Board in 2012 and was a director during the period

that the MOA was effective. Accordingly, she served as a director of the Company

during some or all of the wrongdoing alleged herein, knew of the wrongdoing, and

failed to act in the face of a known duty to act. She was aware of the MOA but

ignored her obligation to cause Walmart to abide by those obligations. Accordingly,

there is reason to doubt that she could have made an independent and disinterested

decision to bring the claims asserted in this action.

      404. McMillon joined the Board in 2013 and was a director during the

period that the MOA was effective. Accordingly, he served as a director of the

Company during some or all of the wrongdoing alleged herein, knew of the

wrongdoing, and failed to act in the face of a known duty to act. He was aware of

the MOA but ignored his obligation to cause Walmart to abide by those obligations.

His obligation to cause Walmart to abide by those obligations is underscored by the

fact that he has been the Company’s President and CEO since 2014. He has worked

at Walmart for over 30 years and has received over $160 million in compensation

since 2013. Moreover, the Company does not consider him independent, as set forth

in the 2020 Proxy. Accordingly, there is reason to doubt that he could have made an

independent and disinterested decision to bring the claims asserted in this action.



                                         137
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 138 of 147 PageID #: 298




      405. Penner joined the Board in 2012 and was a director during the period

that the MOA was effective. Accordingly, he served as a director of the Company

during some or all of the wrongdoing alleged herein, knew of the wrongdoing, and

failed to act in the face of a known duty to act. He was aware of the MOA but ignored

his obligation to cause Walmart to abide by those obligations. Moreover, the

Company does not consider him independent, as set forth in the 2020 Proxy. His

father-in-law is defendant Rob Walton and he is related to defendant Steuart Walton

by marriage. Accordingly, there is reason to doubt that he could have made an

independent and disinterested decision to bring the claims asserted in this action.

      406. Reinemund joined the Board in 2010 and was a director during the

period that the MOA was effective. Accordingly, he served as a director of the

Company during some or all of the wrongdoing alleged herein, knew of the

wrongdoing, and failed to act in the face of a known duty to act. He was aware of

the MOA but ignored his obligation to cause Walmart to abide by those obligations.

His obligation to cause Walmart to abide by those obligations is underscored by his

membership on the Governance Committee. Accordingly, there is reason to doubt

that he could have made an independent and disinterested decision to bring the

claims asserted in this action.

      407. Rob Walton is the son of Walmart founder Sam Walton and joined the

Board in 1978. He was a director during the period that the MOA was effective.



                                        138
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 139 of 147 PageID #: 299




Accordingly, he served as a director of the Company during some or all of the

wrongdoing alleged herein, knew of the wrongdoing, and failed to act in the face of

a known duty to act. He was aware of the MOA but ignored his obligation to cause

Walmart to abide by those obligations. Moreover, the Company does not consider

him independent, as set forth in the 2020 Proxy. He is defendant Penner’s father-in-

law and defendant Steuart Walton’s uncle. Accordingly, there is reason to doubt that

he could have made an independent and disinterested decision to bring the claims

asserted in this action.

      408. Steuart Walton is Walmart founder Sam Walton’s grandson. He is

defendant Rob Walton’s nephew and related by marriage to defendant Penner. The

Company does not consider him independent, as set forth in the 2020 Proxy.

Accordingly, there is reason to doubt that he could have made an independent and

disinterested decision to bring the claims asserted in this action.

      409. Thus, in addition to a majority of the Board facing a substantial

likelihood of personal liability, there is reason to doubt that at least six of the

Company’s eleven directors would make an independent and disinterested decision

about whether to pursue the claims asserted in this action. Accordingly, demand is

excused as futile.




                                         139
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 140 of 147 PageID #: 300




                                 CLAIMS FOR RELIEF

                                     COUNT 1

                    Against the Current Director Defendants
                   for Violation of § 14(a) of the Exchange Act

      410. Plaintiff repeats and re-alleges each and every allegation above as

though fully set forth herein.

      411. The eleven Current Director Defendants negligently issued, caused to

be issued, and participated in the issuance of materially misleading written

statements to stockholders, which were contained in the 2020 Proxy. The 2020

Proxy solicited stockholder votes to reelect the eleven Current Director Defendants.

      412.    The 2020 Proxy, however, misrepresented and failed to disclose that

the Company was engaging in a scheme to gain illicit profits through unlawful

means, in direct violation of its federal and state anti-diversion and reporting

obligations for distributing controlled substances. By reasons of the conduct alleged

herein, the Current Director Defendants violated section 14(a) of the Exchange Act.

As a direct and proximate result of their wrongful conduct, Walmart misled and

deceived its stockholders by making misleading statements that were essential links

for stockholders heeding the Company’s recommendation to reelect the eleven

Current Director Defendants to the Board. Plaintiff seeks relief for damages inflicted

upon the Company based upon the misleading 2020 Proxy.

      413. Plaintiff, on behalf of Walmart, has no adequate remedy at law.

                                         140
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 141 of 147 PageID #: 301




                                    COUNT II

       Against the Individual Defendants for Breach of Fiduciary Duty

      414. Plaintiff repeats and re-alleges each and every allegation above as

though fully set forth herein.

      415. By reason of their status as directors and/or officers of the Company,

the Individual Defendants owed and owe Walmart fiduciary duties of loyalty,

candor, and good faith.

      416. The Individual Defendants breached their fiduciary duties of candor,

good faith, and loyalty by creating a culture of lawlessness within Walmart, or

consciously failing to prevent the Company from engaging in the unlawful acts

complained of herein.

      417. The Individual Defendants, as current and/or former directors of the

Company, owed and owe Walmart the highest duty of loyalty. These defendants

breached their duty of loyalty by recklessly permitting the improper activity

concerning the unlawful opioid distribution scheme. The Individual Defendants

knew or were reckless in not knowing that the Company engaged in a scheme to

proliferate the spread of opioids while failing to comply with the federal and state

anti-diversion and reporting obligations for distributing controlled substances. The

Individual Defendants further breached the Company’s Code of Ethics and




                                        141
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 142 of 147 PageID #: 302




Corporate Governance Guidelines. Accordingly, these defendants breached their

duty of loyalty to the Company.

      418. The Audit Committee Defendants further breached their fiduciary duty

of loyalty by approving the statements described herein, which were made during

their tenure on the Audit Committee, and which they knew or were reckless in not

knowing contained improper statements and omissions. The Audit Committee

Defendants completely and utterly failed in their duty of oversight and failed in their

duty to appropriately review financial results as required by the Audit Committee

Charter in effect at the time of their membership on the Audit Committee.

      419. The Governance Committee Defendants further breached their

fiduciary duty of loyalty by approving the statements described herein, which were

made during their tenure on the Governance Committee, and which they knew or

were reckless in not knowing contained improper statements and omissions. The

Governance Committee Defendants completely and utterly failed in their duty of

oversight and failed in their duty to appropriately review financial results as required

by the Governance Committee Charter in effect at the time of their membership on

the Governance Committee.

      420. Further, McMillon, in his capacity as an officer, either knew, was

reckless, or was grossly negligent in disregarding the illegal activity of such

substantial magnitude and duration. As an officer, McMillon either knew, was



                                          142
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 143 of 147 PageID #: 303




reckless, or was grossly negligent in not knowing that the Company engaged in a

scheme to proliferate the spread of opioids while failing to comply with the federal

and state anti-diversion and reporting obligations for distributing controlled

substances. Accordingly, McMillon breached his duty of care and loyalty as an

officer of the Company.

      421. As a direct and proximate result of the Individual Defendants’ breaches

of their fiduciary obligations, Walmart has sustained significant damages, as alleged

herein. As a result of the misconduct alleged herein, these defendants are liable to

the Company.

      422. Plaintiff, on behalf of Walmart, has no adequate remedy at law.

                                    COUNT III

                  Against the Individual Defendants for Waste

      423. Plaintiff repeats and re-alleges each and every allegation above as

though fully set forth herein.

      424. As a result of the Individual Defendants’ failure to properly supervise

and monitor the adequacy of the Company’s anti-diversion program policy and

procedures, the Individual Defendants have caused Walmart to waste its assets by

paying improper compensation and bonuses to certain of its officers and directors

that breached their fiduciary duty. The Individual Defendants’ misconduct has also




                                        143
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 144 of 147 PageID #: 304




caused the Company to expend millions of dollars on needless legal fees and defense

costs.

         425. As a result of the waste of corporate assets, the Individual Defendants

are liable to the Company.

         426. Plaintiff, on behalf of Walmart, has no adequate remedy at law.

                                     COUNT IV

             Against the Individual Defendants for Unjust Enrichment

         427. Plaintiff repeats and re-alleges each and every allegation above as

though fully set forth herein.

         428. By their wrongful acts and omissions, the Individual Defendants were

unjustly enriched at the expense of and to the detriment of Walmart. The Individual

Defendants were unjustly enriched as a result of the compensation and director

remuneration they received while breaching fiduciary duties owed to Walmart.

         429. Plaintiff, as a stockholder and representative of Walmart, seeks

restitution from these defendants, and each of them, and seeks an order of this Court

disgorging all profits, benefits, and other compensation obtained by these

defendants, and each of them, from their wrongful conduct and fiduciary breaches.

         430. Plaintiff, on behalf of Walmart, has no adequate remedy at law.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:



                                          144
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 145 of 147 PageID #: 305




      A.     Finding that this action is a proper shareholder derivative action and

that Plaintiff is an adequate representative of the Company’s interests;

      B.     Finding that any demand upon the Board concerning the wrongdoing

complained of herein would be futile;

      C.     Finding that the Current Director Defendants violated section 14(a) of

the Exchange Act;

      D.     Finding that the Individual Defendants breached their fiduciary duties

to the Company and its stockholders;

      E.     Finding that the Individual Defendants wasted the Company’s assets;

      F.     Finding that the Individual Defendants were unjustly enriched;

      G.     Awarding the Company the damages it sustained as a result of the

Individual Defendants’ misconduct, as well as pre-and post-judgment interest;

      H.     Directing the Company to take all necessary actions to reform and

improve its corporate governance and internal procedures to comply with applicable

laws and to protect the Company and its stockholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for

stockholder vote resolutions for amendments to the Company’s Bylaws or Articles

of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote the following corporate governance policies:




                                        145
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 146 of 147 PageID #: 306




             1.     a proposal to strengthen the Company’s controls over the

distribution of opioids;

             2.     a proposal to strengthen the Board’s oversight of its diversion

control and order monitoring procedures;

             3.     a proposal to strengthen the Board’s supervision of operations

and develop and implement procedures for greater stockholder input into the

policies and guidelines of the Board; and

             4.     a provision to permit the stockholders of the Company to

nominate at least three candidates for election to the Board;

      I.     Awarding to Plaintiff his costs and disbursements incurred in

connection with this action, including reasonable attorneys’ fees, accountants’ and

experts’ fees, costs, and expenses and, if applicable, pre- and post-judgment interest;

and

      J.     Granting such other and further relief as the Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.




                                           146
Case 1:21-cv-00172-CFC Document 5 Filed 02/26/21 Page 147 of 147 PageID #: 307




Dated: February 9, 2021

                                       BIELLI & KLAUDER, LLC

                                       /s/ Ryan M. Ernst
                                       Ryan M. Ernst (No. 4788)
                                       David M. Klauder (No. 5769)
                                       1204 N. King Street
                                       Wilmington, DE 19801
                                       (302) 803-4600
                                       rernst@bk-legal.com
                                       dklauder@bk-legal.com

                                       LEVI & KORSINSKY, LLP
                                       Gregory Mark Nespole
                                       Daniel Tepper
                                       Correy A. Kamin
                                       Ryan Messina
                                       55 Broadway, 10th Floor
                                       New York, NY 10006
                                       (212) 363-7500
                                       gnespole@zlk.com
                                       dtepper@zlk.com
                                       rmessina@zlk.com

                                       Counsel to Plaintiff




                                     147
